 



 
 

Exhibit 10.35.1

Execution Counterpart

CREDIT AGREEMENT

dated as of

June 30, 2005

between

CAPITALSOURCE FUNDING V TRUST,
as Borrower

CS FUNDING V DEPOSITOR INC.,
as Depositor

CAPITALSOURCE FINANCE LLC,
as Originator

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent



 

$300,000,000



 
 
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

         
ARTICLE I
       
 
       
DEFINITIONS
       
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Advances and Borrowings
    13  
SECTION 1.03. Terms Generally
    13  
SECTION 1.04. Accounting Terms; GAAP
    14  
SECTION 1.05. Currencies; Currency Equivalents
    14  
 
       
ARTICLE II
       
 
       
THE CREDITS
       
 
       
SECTION 2.01. The Commitments
    15  
SECTION 2.02. Advances and Borrowings
    15  
SECTION 2.03. Requests for Syndicated Borrowings
    16  
SECTION 2.04. Swingline Advances
    17  
SECTION 2.05. Letters of Credit
    18  
SECTION 2.06. Funding of Borrowings
    23  
SECTION 2.07. Interest Elections
    23  
SECTION 2.08. Termination and Reduction of the Commitments
    25  
SECTION 2.09. Repayment of Advances; Evidence of Debt
    25  
SECTION 2.10. Prepayment of Advances
    26  
SECTION 2.11. Fees
    28  
SECTION 2.12. Interest
    29  
SECTION 2.13. Alternate Rate of Interest
    29  
SECTION 2.14. Increased Costs
    30  
SECTION 2.15. Break Funding Payments
    31  
SECTION 2.16. Taxes
    32  
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    33  
SECTION 2.18. Mitigation Obligations; Replacement of Lenders
    35  
 
       
ARTICLE III
       
 
       
REPRESENTATIONS AND WARRANTIES
       
 
       
SECTION 3.01. Representations and Warranties of the Borrower and the Depositor
    36  
SECTION 3.02. Information
    39  
SECTION 3.03. Use of Proceeds
    39  
SECTION 3.04. The Depositor
    39  
SECTION 3.05. Taxes, etc.
    39  
SECTION 3.06. Financial Condition
    39  

i



--------------------------------------------------------------------------------



 



 

         
 
       
ARTICLE IV
       
 
       
CONDITIONS
       
 
       
SECTION 4.01. Closing Date
    40  
SECTION 4.02. Each Credit Event
    42  
 
       
ARTICLE V
       
 
       
AFFIRMATIVE COVENANTS
       
 
       
SECTION 5.01. Annual Statement as to Compliance
    44  
SECTION 5.02. Notices of Certain Events; Information
    44  
SECTION 5.03. Existence, Etc
    45  
SECTION 5.04. Access to Information
    45  
SECTION 5.05. Ownership and Security Interests; Further Assurances
    46  
SECTION 5.06. Covenants
    46  
SECTION 5.07. Amendments
    46  
SECTION 5.08. Performance of Obligations; Servicing of Loans
    47  
SECTION 5.09. Treatment of Credit Extensions as Debt for All Purposes
    48  
SECTION 5.10. Use of Proceeds
    48  
SECTION 5.11. Further Instruments and Acts
    48  
 
       
ARTICLE VI
       
 
       
NEGATIVE COVENANTS
    49  
 
       
ARTICLE VII
       
 
       
EVENTS OF DEFAULT
    51  
 
       
ARTICLE VIII
       
 
       
THE ADMINISTRATIVE AGENT
    53  
 
       
ARTICLE IX
       
 
       
MISCELLANEOUS
       
 
       
SECTION 9.01. Notices
    56  
SECTION 9.02. Waivers; Amendments
    57  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    58  
SECTION 9.04. Successors and Assigns
    60  
SECTION 9.05. Survival
    63  
SECTION 9.06. Counterparts; Integration; Effectiveness
    63  

ii



--------------------------------------------------------------------------------



 



 

         
SECTION 9.07. Severability
    64  
SECTION 9.08. Right of Setoff
    64  
SECTION 9.09. Governing Law; Jurisdiction; Etc
    64  
SECTION 9.10. WAIVER OF JURY TRIAL
    65  
SECTION 9.11. Judgment Currency
    65  
SECTION 9.12. Headings
    66  
SECTION 9.13. Treatment of Certain Information; Confidentiality
    66  
SECTION 9.14. USA PATRIOT Act
    67  
SECTION 9.15. Covenants of the Borrower
    67  
 
       

         
SCHEDULE I — Commitments
       
SCHEDULE II — Mandatory Cost Schedule
       
 
       
EXHIBIT A — Form of Assignment and Assumption
       
EXHIBIT B — Form of Guarantee and Security Agreement
       

iii



--------------------------------------------------------------------------------



 



 

          CREDIT AGREEMENT dated as of June 30, 2005, between CAPITALSOURCE
FUNDING V TRUST, as Borrower, CS FUNDING V DEPOSITOR INC., as Depositor,
CAPITALSOURCE FINANCE LLC, as Originator and Servicer, the LENDERS party hereto,
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

          The Borrower (as hereinafter defined) has requested that the Lenders
(as so defined) extend credit to it in an aggregate principal or face amount not
exceeding $300,000,000 at any one time outstanding. The Lenders are prepared to
extend such credit upon the terms and conditions hereof, and, accordingly, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

          SECTION 1.01. Defined Terms. Except as otherwise specified herein or
as the context may otherwise require, capitalized terms used but not otherwise
defined herein have the respective meanings set forth in the Sale and Servicing
Agreement for all purposes of this Agreement. In addition, as used in this
Agreement, the following terms have the meanings specified below:

          “Adjusted LIBO Rate” means, for the Interest Period for any
Eurocurrency Borrowing, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate for such Interest Period.

          “Administrative Agent” means JPMCB, in its capacity as administrative
agent for the Lenders hereunder.

          “Administrative Agent’s Account” means, for each Currency, an account
in respect of such Currency designated by the Administrative Agent in a notice
to the Borrower and the Lenders.

          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.

          “Administration Agreement” means the Administration Agreement dated as
of June 30, 2005 between the Borrower and CapitalSource Finance LLC.

          “Administrator” means CapitalSource Finance LLC, in its capacity as
Administrator, or any successor Administrator under the Administration
Agreement.

          “Advances” means the advances from time to time made by the Lenders to
the Borrower pursuant to this Agreement.



--------------------------------------------------------------------------------



 



 

- 2 -

          “Agreed Foreign Currency” means, at any time, any of Canadian Dollars,
English Pounds Sterling, Euros and, with the agreement of each Lender, any other
Foreign Currency, so long as, in respect of any such specified Currency or other
Foreign Currency, at such time (a) such Currency is dealt with in the London
(or, in the case of English Pounds Sterling, Paris) interbank deposit market,
(b) such Currency is freely transferable and convertible into Dollars in the
London foreign exchange market and (c) no central bank or other governmental
authorization in the country of issue of such Currency (including, in the case
of the Euro, any authorization by the European Central Bank) is required to
permit use of such Currency by any Lender for making any Advance hereunder
and/or to permit the Borrower to borrow and repay the principal thereof and to
pay the interest thereon, unless such authorization has been obtained and is in
full force and effect.

          “Applicable Margin” means: (a) with respect to any Syndicated Federal
Funds Advance, 1.250% per annum; (b) with respect to any Swingline Advance,
1.500% per annum; and (c) with respect to any Eurocurrency Advance, 0.750% per
annum.

          “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

          “Authorized Officer” means, with respect to the Borrower, any officer
of the Owner Trustee who is authorized to act for the Owner Trustee in matters
relating to the Borrower and who is identified on the list of Authorized
Officers delivered by the Owner Trustee to the Administrative Agent on the
Closing Date (as such list may be modified or supplemented from time to time
thereafter) and, so long as the Administration Agreement is in effect, any Vice
President or more senior officer of the Administrator who is authorized to act
for the Administrator in matters relating to the Borrower and to be acted upon
by the Administrator pursuant to the Administration Agreement and who is
identified on the list of Authorized Officers delivered by the Administrator to
the Administrative Agent on the Closing Date (as such list may be modified or
supplemented from time to time thereafter).

          “Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Commitment Termination Date and the
date of termination of the Commitments.

          “Basic Documents” means, collectively, this Agreement, the Letter of
Credit Documents, the Guarantee and Security Agreement, the Borrower
Mortgage(s),



--------------------------------------------------------------------------------



 



- 3 -

the Sale and Servicing Agreement, the Loan Sale Agreement, the Trust Agreement,
the Administration Agreement, the Intercreditor Agreement and the Lockbox
Agreement.

          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.

          “Borrower” means CapitalSource Funding V Trust, a statutory trust
organized under the laws of the State of Delaware.

          “Borrower Mortgage(s)” means, collectively, one or more instruments of
Mortgage, Deed of Trust, Assignment of Rents, Guarantee and Security Agreement
and Fixture Filing executed by the Borrower in favor of the Collateral Custodian
as Trustee, for the benefit of the Administrative Agent and the Lenders, in each
case in form and substance satisfactory to the Administrative Agent and covering
the respective properties and leasehold interests sold by the Depositor to the
Borrower from time to time, as such instruments of Mortgage, Deed of Trust,
Assignment of Rents, Guarantee and Security Agreement and Fixture Filing shall
be modified and supplemented and in effect from time to time.

          “Borrowing” means (a) all Syndicated Federal Funds Advances made,
converted or continued on the same date, (b) all Eurocurrency Advances
denominated in the same Currency that have the same Interest Period or (c) a
Swingline Advance.

          “Borrowing Base Certificate” means a certificate of a Financial
Officer of the Borrower, substantially in the form of Exhibit F to the Sale and
Servicing Agreement and appropriately completed.

          “Borrowing Request” means a request by the Borrower for a Syndicated
Borrowing in accordance with Section 2.03.

          “Business Day” means any day (a) that is not a Saturday, Sunday or
other day on which commercial banks in New York City are authorized or required
by law to remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing, or to a notice by
the Borrower with respect to any such borrowing, payment, prepayment,
continuation, conversion, or Interest Period, that is also a day on which
dealings in deposits denominated in the Currency of such Borrowing are carried
out in the London (or, in the case of English Pounds Sterling, Paris) interbank
market and (c) if such day relates to a borrowing or continuation of, a payment
or prepayment of principal of or interest on, or the Interest Period for, any
Borrowing denominated in any Foreign Currency, or to a notice by the Borrower
with respect to any such borrowing, continuation, payment, prepayment or
Interest Period, that is also a day on which commercial banks and the London
foreign exchange market settle payments in the Principal Financial Center for
such Foreign Currency.

          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are



--------------------------------------------------------------------------------



 



- 4 -

required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Lender (or, for purposes of Section 2.14(b), by any lending office of such
Lender or by such Lender’s or the Issuing Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement.

          “Class”, when used in reference to any Advance or Borrowing, refers to
whether such Advance, or the Advances constituting such Borrowing, are
Syndicated Advances or Swingline Advances.

          “Closing Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

          “Collateral” has the meaning specified in the Guarantee and Security
Agreement.

          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Syndicated Advances and to acquire participations in Letters
of Credit and Swingline Advances hereunder, expressed as an amount representing
the maximum aggregate amount of such Lender’s Revolving Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule I, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$300,000,000.

          “Commitment Termination Date” means the Payment Date falling on or
nearest to June 30, 2008.

          “Credit Extension Date” means any date on which an Advance is made or
a Letter of Credit is issued hereunder.

          “Credit Party” means, collectively, the Borrower and the Subsidiary
Guarantors.

          “Currency” means Dollars or any Foreign Currency.



--------------------------------------------------------------------------------



 



- 5 -

          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

          “Dollar Equivalent” means, with respect to any Borrowing (or FX Loan)
denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase the amount of the Foreign Currency of such Borrowing (or FX
Loan) on the date two Business Days prior to the date of such Borrowing (or, in
the case of any determination made under Section 2.10(b) or redenomination under
the last sentence of Section 2.17(a) or pursuant to the Sale and Servicing
Agreement, on the date of determination or redenomination therein referred to),
based upon the spot selling rate at which the Administrative Agent offers to
sell such Foreign Currency for Dollars in the London foreign exchange market at
approximately 11:00 a.m., London time, for delivery two Business Days later.

          “Dollars” or “$” refers to lawful money of the United States of
America.

          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities, and including any Lien filed against any property
covered by the Borrower Mortgage(s) in favor of any governmental entity), of the
Borrower or any of its Affiliates directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

          “Eurocurrency”, when used in reference to any Advance or Borrowing,
refers to whether such Advance, or the Advances constituting such Borrowing, are
bearing interest at a rate determined by reference to the Adjusted LIBO Rate.

          “Event of Default” has the meaning assigned to such term in
Article VII.

          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.18(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 2.16(e), except to the extent that such



--------------------------------------------------------------------------------



 



- 6 -

Foreign Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.16(a).

          “Federal Funds”, when used in reference to any Advance or Borrowing,
refers to whether such Advance, or the Advances constituting such Borrowing, are
denominated in Dollars and bearing interest at a rate determined by reference to
the Federal Funds Rate.

          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

          “Federal Funds Rate” means, for any day, a fluctuating rate per annum
equal to the rate appearing on Page 5 of the Telerate Service as the “Federal
Funds Ask Rate” (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to overnight Federal funds) at
or about 9:30 a.m. (New York City time). The Administrative Agent will confirm
the “Federal Funds Rate” to the Lenders by 2:00 p.m. (New York City time) on the
date a Federal Funds Advance is made and on each Business Day on which such
Advance remains outstanding. In the event that such rate is not available for
any Borrowing at such time for any reason, then the “Federal Funds Rate” with
respect to such Borrowing shall be the “offered rate” as determined for such day
by JPMCB for overnight federal funds, which rate shall be reasonably
representative (in the judgment of JPMCB) of market conditions at the time.

          “Foreign Currency” means at any time any Currency other than Dollars.

          “Foreign Currency Equivalent” means, with respect to any amount in
Dollars, the amount of any Foreign Currency that could be purchased with such
amount of Dollars using the reciprocal of the foreign exchange rate(s) specified
in the definition of the term “Dollar Equivalent”, as determined by the
Administrative Agent.

          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than the United States of America, a State thereof or the
District of Columbia.

          “GAAP” means generally accepted accounting principles in the United
States of America.



--------------------------------------------------------------------------------



 



- 7 -

          “Grant” means mortgage, pledge, bargain, sell, warrant, alienate,
remise, release, convey, assign, transfer, create and grant a lien upon and a
security interest in and right of set-off against, deposit, set over and confirm
pursuant to the Security Documents. A Grant of the Collateral or of any other
agreement or instrument shall include all rights, powers and options (but none
of the obligations) of the granting party thereunder, including the immediate
and continuing right to claim for, collect, receive and give receipt for
principal and interest payments in respect of the Collateral and all other
moneys payable thereunder, to give and receive notices and other communications,
to make waivers or other agreements, to exercise all rights and options, to
bring Proceedings in the name of the granting party or otherwise, and generally
to do and receive anything that the granting party is or may be entitled to do
or receive thereunder or with respect thereto.

          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

          “Guarantee and Security Agreement” means a Guarantee and Security
Agreement substantially in the form of Exhibit B between the Borrower, each
Subsidiary of the Borrower that shall become a party thereto pursuant to
Section 5.03 of the Guarantee and Security Agreement, the Administrative Agent
and the Collateral Custodian, as the same shall be modified and supplemented and
in effect from time to time.

          “Guarantee Assumption Agreement” means a Guarantee Assumption
Agreement substantially in the form of Exhibit A to the Guarantee and Security
Agreement between the Collateral Agent and an entity that, pursuant to
Section 5.08 is required to become a “Subsidiary Guarantor” under the Guarantee
and Security Agreement (with such changes as the Administrative Agent shall
request, consistent with the requirements of Section 5.08).

          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.



--------------------------------------------------------------------------------



 



- 8 -

          “Hedging Agreement” means any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

          “Indemnified Taxes” means Taxes other than Excluded Taxes.

          “Interest Election Request” means a request by the Borrower to convert
or continue a Syndicated Borrowing in accordance with Section 2.07.

          “Interest Period” means, for any Eurocurrency Advance or Borrowing,
the period commencing on the date of such Advance or Borrowing and ending on the
first, second, third or sixth Payment Date thereafter; provided, that no
Interest Period shall have a duration of less than one month (and any Interest
Period that would otherwise have a duration of less than one month shall not be
available hereunder), except that an Interest Period pertaining to a
Eurocurrency Borrowing denominated in a Foreign Currency that ends on the
Commitment Termination Date shall be permitted to be of less than one month’s
duration.

          “Issuing Lender” means JPMCB, in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(j).

          “JPMCB” means JPMorgan Chase Bank, N.A.

          “LC Disbursement” means a payment made by the Issuing Lender pursuant
to a Letter of Credit.



--------------------------------------------------------------------------------



 



- 9 -

          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.

          “Lenders” means the Persons listed on Schedule I and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.

          “Letter of Credit Documents” means, with respect to any Letter of
Credit, collectively, any application therefor and any other agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations,
each as the same may be modified and supplemented and in effect from time to
time.

          “LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing denominated in any Currency, the rate appearing on the Screen at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as LIBOR for deposits denominated in such
Currency with a maturity comparable to such Interest Period. In the event that
such rate is not available on the Screen at such time for any reason, then the
LIBO Rate for such Interest Period shall be the rate at which deposits in such
Currency in the amount of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London (or, in the case of English
Pounds Sterling, Paris) interbank market at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period.
Notwithstanding the foregoing, the LIBO Rate for any Eurocurrency Advance
denominated in English Pounds Sterling for any Interest Period shall be the sum
of (i) the rate referred to above plus (ii) the MCR Cost.

          “LIBOR” means, for any Currency, the rate at which deposits
denominated in such Currency are offered to leading banks in the London (or, in
the case of English Pounds Sterling, Paris) interbank market.

          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of



--------------------------------------------------------------------------------



 



- 10 -

securities, any purchase option, call or similar right of a third party with
respect to such securities.

          “Local Time” means, with respect to any Advance denominated in or any
payment to be made in any Currency, the local time in the Principal Financial
Center for the Currency in which such Advance is denominated or such payment is
to be made.

          “Margin Stock” means “margin stock” within the meaning of Regulations
T, U and X of the Board.

          “Material Adverse Effect” has the meaning assigned to such term in
Section 3.01(a).

          “MCR Cost” means, with respect to any Lender, the cost imputed to such
Lender of compliance with the Mandatory Cost Rate requirements of the Bank of
England during the relevant period, determined in accordance with Schedule II.

          “National Currency” means the currency, other than the Euro, of a
Participating Member State.

          “Obligor” with respect to any Loan, means the obligor(s) under the
related Required Loan Documents, including any Person that has acquired the
related Loan Collateral and assumed the obligations of the original obligor
under the related Required Loan Documents, but excluding, in each case, any such
Person that is an obligor or guarantor that is in addition to the primary
obligors or guarantors with respect to the assets, cash flows or credit of which
the related Loan is principally underwritten.

          “Officer’s Certificate” means a certificate signed by any Authorized
Officer of the Borrower or the Administrator. Unless otherwise specified, any
reference in this Agreement to an Officer’s Certificate shall be to an Officer’s
Certificate of any Authorized Officer of the Borrower or the Administrator.

          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Basic Document or from the execution, delivery
or enforcement of, or otherwise with respect to, any Basic Document.

          “Owner Trust Estate” has the meaning assigned to such term in the
Trust Agreement.

          “Owner Trustee” means Wilmington Trust Company, acting not in its
individual capacity, but solely as Owner Trustee under the Trust Agreement.

          “Participating Member State” means any member state of the European
Community that adopts or has adopted the Euro as its lawful currency in
accordance with the legislation of the European Union relating to the European
Monetary Union.



--------------------------------------------------------------------------------



 



- 11 -

          “Payment Date” means (a) the 10th day of each calendar month (or, if
any such day is not a Business Day, the next succeeding Business Day), the first
of which shall be the first such day after the date hereof, and (b) the
Commitment Termination Date.

          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMCB as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

          “Principal Financial Center” means, in the case of any Currency, the
principal financial center where such Currency is cleared and settled, as
determined by the Administrative Agent.

          “Proceeding” means any suit in equity, action at law or other judicial
or administrative proceeding.

          “Register” has the meaning set forth in Section 9.04.

          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time.

          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Syndicated
Advances and its LC Exposure and Swingline Exposure at such time.

          “Sale and Servicing Agreement” means the Sale and Servicing Agreement
dated as of June 30, 2005, among the Borrower, the Depositor, the Servicer, the
Originator and the Administrative Agent on behalf of the Lenders.

          “Screen” means, for any Currency, the relevant display page for LIBOR
for such Currency (as determined by the Administrative Agent) on the Telerate
Service; provided that, if the Administrative Agent determines that there is no
such relevant display page for LIBOR for such Currency, “Screen” means the
relevant display page for LIBOR for such Currency (as determined by the
Administrative Agent) on the Reuter Monitor Money Rates Service.

          “Security Documents” means, collectively, the Guarantee and Security
Agreement, the Borrower Mortgage(s), all Uniform Commercial Code financing



--------------------------------------------------------------------------------



 



- 12 -

statements filed with respect to any Collateral, and all other assignments,
pledge agreements, security agreements, control agreements and other instruments
executed and delivered on or after the date hereof by any of the Credit Parties
pursuant to the Guarantee and Security Agreement or otherwise providing or
relating to any collateral security for any of the Secured Obligations under and
as defined in the Guarantee and Security Agreement.

          “Servicer Default” means any event or condition which constitutes a
Servicer Event of Default or which upon notice, lapse of time or both would,
unless cured or waived, become a Servicer Event of Default.

          “Statutory Reserve Rate” means, for the Interest Period for any
Eurocurrency Borrowing, a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
arithmetic mean, taken over each day in such Interest Period, of the aggregate
of the maximum reserve percentages (including any marginal, special, emergency
or supplemental reserves) expressed as a decimal established by the Board to
which the Administrative Agent is subject for eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Advances shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

          “Subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an investment held by the Borrower in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries. Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

          “Subsidiary Guarantor” means any Subsidiary that is a Guarantor under
the Guarantee and Security Agreement.

          “Swingline Advance” means an Advance made pursuant to Section 2.04.



--------------------------------------------------------------------------------



 



- 13 -

          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Advances outstanding at such time. The Swingline
Exposure of any Lender at any time shall be its Applicable Percentage of the
total Swingline Exposure at such time.

          “Swingline Lender” means JPMCB, in its capacity as lender of Swingline
Advances hereunder.

          “Syndicated”, when used in reference to any Advance or Borrowing,
refers to whether such Advance, or the Advances constituting such Borrowing, are
made pursuant to Section 2.01.

          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

          “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement and the other Basic Documents, the borrowing of
Advances, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

          “Trust Agreement” means the Trust Agreement dated as of June 30, 2005
between the Depositor and the Owner Trustee.

          “Type”, when used in reference to any Advance or Borrowing, refers to
whether the rate of interest on such Advance, or on the Advances constituting
such Borrowing, is determined by reference to the Adjusted LIBO Rate or the
Federal Funds Rate.

          SECTION 1.02. Classification of Advances and Borrowings. For purposes
of this Agreement, Advances may be classified and referred to by Class (e.g., a
“Syndicated Advance”), by Type (e.g., a “Federal Funds Advance”) or by Class and
Type (e.g., a “Syndicated Federal Funds Advance”). Borrowings also may be
classified and referred to by Class (e.g., a “Syndicated Borrowing”), by Type
(e.g., a “Federal Funds Borrowing”) or by Class and Type (e.g., a “Syndicated
Federal Funds Borrowing”). Advances and Borrowings may also be identified by
Currency.

          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any



--------------------------------------------------------------------------------



 



- 14 -

particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time.

          SECTION 1.05. Currencies; Currency Equivalents.

          (a) Currencies Generally. At any time, any reference in the definition
of the term “Agreed Foreign Currency” or in any other provision of this
Agreement to the Currency of any particular nation means the lawful currency of
such nation at such time whether or not the name of such Currency is the same as
it was on the date hereof. Except as provided in Section 2.10(b) and the last
sentence of Section 2.17(a), for purposes of determining (i) whether the amount
of any Borrowing, together with all other Borrowings then outstanding or to be
borrowed at the same time as such Borrowing, would exceed the aggregate amount
of the Commitments, (ii) the aggregate unutilized amount of the Commitments and
(iii) the outstanding aggregate principal amount of Borrowings, the outstanding
principal amount of any Borrowing that is denominated in any Foreign Currency
shall be deemed to be the Dollar Equivalent of the amount of the Foreign
Currency of such Borrowing determined as of the date of such Borrowing
(determined in accordance with the last sentence of the definition of the term
“Interest Period”). Wherever in this Agreement in connection with a Borrowing or
Advance an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Borrowing or Advance is denominated in a Foreign Currency,
such amount shall be the relevant Foreign Currency Equivalent of such Dollar
amount (rounded to the nearest 1,000 units of such Foreign Currency).

          (b) Special Provisions Relating to Euro. Each obligation hereunder of
any party hereto that is denominated in the National Currency of a state that is
not a Participating Member State on the date hereof shall, effective from the
date on which such state becomes a Participating Member State, be redenominated
in Euro in accordance with the legislation of the European Union applicable to
the European Monetary Union; provided that, if and to the extent that any such
legislation provides that any such obligation of any such party payable within
such Participating Member State by crediting an account of the creditor can be
paid by the debtor either in Euros or such National Currency, such party shall
be entitled to pay or repay such amount either in Euros or in such National
Currency. If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Agreed Foreign Currency of any country that becomes
a Participating Member State after the date on which such currency becomes an
Agreed Foreign Currency shall be inconsistent with any convention or practice in
the interbank market for the basis of accrual of interest or fees in respect of
the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that, with respect to any



--------------------------------------------------------------------------------



 



- 15 -

Borrowing denominated in such currency that is outstanding immediately prior to
such date, such replacement shall take effect at the end of the Interest Period
therefor.

          Without prejudice to the respective liabilities of the Borrower to the
Lenders and the Lenders to the Borrower under or pursuant to this Agreement,
each provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time reasonably
specify to be necessary or appropriate to reflect the introduction or changeover
to the Euro in any country that becomes a Participating Member State after the
date hereof; provided that the Administrative Agent shall provide the Borrower
and the Lenders with prior notice of the proposed change with an explanation of
such change in sufficient time to permit the Borrower and the Lenders an
opportunity to respond to such proposed change.

ARTICLE II

THE CREDITS

          SECTION 2.01. The Commitments. Subject to the terms and conditions set
forth herein (and without limiting the provisions of Section 2.04 and 2.05),
each Lender agrees to make Syndicated Advances in Dollars or in any Agreed
Foreign Currency to the Borrower from time to time during the Availability
Period in an aggregate principal amount that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the
total Revolving Credit Exposures exceeding the lesser of the total Commitments
and the Borrowing Base then in effect. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Syndicated Advances.

          SECTION 2.02. Advances and Borrowings.

          (a) Obligations of Lenders. Each Syndicated Advance shall be made as
part of a Borrowing consisting of Advances of the same Currency and Type made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Advance required to be made by it shall not relieve
any other Lender of its obligations hereunder; provided that the Commitments of
the Lenders are several and no Lender shall be responsible for any other
Lender’s failure to make Advances as required.

          (b) Type of Advances. Subject to Section 2.13, each Syndicated
Borrowing shall be constituted entirely of Federal Funds Advances or of
Eurocurrency Advances denominated in a single Currency as the Borrower may
request in accordance herewith. Each Swingline Advance shall be a Federal Funds
Advance. Each Federal Funds Advance (whether a Syndicated Advance or a Swingline
Advance) shall be denominated in Dollars. Each Lender at its option may make any
Eurocurrency Advance by causing any domestic or foreign branch or Affiliate of
such Lender to make such



--------------------------------------------------------------------------------



 



- 16 -

Advance; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Advance in accordance with the terms of
this Agreement.

          (c) Minimum Amounts; Limitation on Number of Borrowings. Each
Syndicated Borrowing shall be in an aggregate amount of $1,000,000 or a larger
multiple of $100,000; provided that a Syndicated Federal Funds Borrowing may be
in an aggregate amount that is equal to the entire unused balance of the total
Commitments. Each Swingline Advance shall be in an amount equal to $500,000 or a
larger multiple thereof. Borrowings of more than one Class, Currency and Type
may be outstanding at the same time; provided that there shall not at any time
be more than a total of (x) 20 Eurocurrency Borrowings in Dollars outstanding
and (y) 10 Eurocurrency Borrowings in Agreed Foreign Currencies outstanding.

          (d) Limitations on Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request (or
to elect to convert to or continue as a Eurocurrency Borrowing) any Borrowing if
the Interest Period requested therefor would end after the Commitment
Termination Date.

          SECTION 2.03. Requests for Syndicated Borrowings.

          (a) Notice by the Borrower. To request a Syndicated Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(i) in the case of a Eurocurrency Borrowing denominated in Dollars, not later
than 11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing, (ii) in the case of a Eurocurrency Borrowing denominated in
a Foreign Currency, not later than 11:00 a.m., London time, three Business Days
before the date of the proposed Borrowing or (iii) in the case of a Syndicated
Federal Funds Borrowing, not later than 11:00 a.m., New York City time, on the
date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower.

          (b) Content of Borrowing Requests. Each telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

     (i) the aggregate amount and Currency of the requested Borrowing;

     (ii) the date of such Borrowing, which shall be a Business Day;

     (iii) in the case of a Syndicated Borrowing denominated in Dollars, whether
such Borrowing is to be a Federal Funds Borrowing or a Eurocurrency Borrowing;

     (iv) the Interest Period therefor, which shall be a period contemplated by
the definition of the term “Interest Period” and permitted under
Section 2.02(d); and



--------------------------------------------------------------------------------



 



- 17 -

     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.

          (c) Notice by the Administrative Agent to the Lenders. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Advance to be made as part of the requested Borrowing.

          (d) Failure to Elect. If no election as to the Currency of a
Syndicated Borrowing is specified, then the requested Syndicated Borrowing shall
be denominated in Dollars. If no Interest Period is specified with respect to
any requested Eurocurrency Borrowing, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

          SECTION 2.04. Swingline Advances.

          (a) Agreement to Make Swingline Advances. Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline
Advances to the Borrower from time to time during the Availability Period, in
Dollars, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Advances
exceeding $30,000,000 and (ii) the total Revolving Credit Exposures exceeding
the lesser of the total Commitments and the Borrowing Base then in effect;
provided that the Swingline Lender shall not be required to make a Swingline
Advance to refinance an outstanding Swingline Advance. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Advances.

          (b) Notice of Swingline Advances by the Borrower. To request a
Swingline Advance, the Borrower shall notify the Administrative Agent of such
request by telephone (confirmed by telecopy), not later than 3:00 p.m., New York
City time, on the day of a proposed Swingline Advance. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business
Day), whether such Swingline Advance shall consist of Federal Funds Advances and
amount of the requested Swingline Advance. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Borrower. The Swingline Lender shall make each Swingline Advance available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender by 5:00 p.m., New York City time, on the requested
date of such Swingline Advance.

          (c) Participations by Lenders in Swingline Advances. The Swingline
Lender may by written notice given to the Administrative Agent not later than
10:00 a.m., New York City time, on any Business Day require the Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Advances outstanding. Such notice to the Administrative Agent shall specify the
aggregate amount of Swingline Advances in which Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Advance or



--------------------------------------------------------------------------------



 



- 18 -

Advances. Each Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above in this paragraph, to pay to the Administrative
Agent, for account of the Swingline Lender, such Lender’s Applicable Percentage
of such Swingline Advance or Advances. Each Lender acknowledges and agrees that
its obligation to acquire participations in Swingline Advances pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Advances made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Advance acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Advance shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Advance after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Advance pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

          SECTION 2.05. Letters of Credit.

          (a) General. Subject to the terms and conditions set forth herein, in
addition to the Advances provided for in Section 2.01, the Borrower may request
the Issuing Lender to issue, at any time and from time to time during the
Availability Period, Letters of Credit denominated in Dollars or any Agreed
Foreign Currency for its own account and the account of any Obligor, as the case
may be, in such form as is acceptable to the Issuing Lender in its reasonable
determination. Letters of Credit issued hereunder shall constitute utilization
of the Commitments.

          (b) Notice of Issuance, Amendment, Renewal or Extension. To request
the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Lender) to the Issuing Lender and the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof, the Obligor for whom



--------------------------------------------------------------------------------



 



- 19 -

such Letter of Credit is being issued and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Lender, the Borrower also shall submit a letter of credit
application on the Issuing Lender’s standard form in connection with any request
for a Letter of Credit which, if requested by the Issuing Lender, shall be
countersigned by the relevant Obligor. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Lender relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control.

          (c) Limitations on Amounts. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure of the Issuing Lender (determined for
these purposes without giving effect to the participations therein of the
Lenders pursuant to paragraph (e) of this Section) shall not exceed $150,000,000
and (ii) the total Revolving Credit Exposures shall not exceed the lesser of the
total Commitments and the Borrowing Base then in effect.

          (d) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date twelve months after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve months after the then-current expiration date of such
Letter of Credit, so long as such renewal or extension occurs within three
months of such then-current expiration date) and (ii) the date that is five
Business Days prior to the Commitment Termination Date; provided that Letters of
Credit expiring after the Commitment Termination Date shall be permitted, so
long as the Borrower (x) deposits into the Collection Account an amount equal to
102.0% of the amount of such Letter of Credit not later than five business days
prior to the Commitment Termination Date and (y) pays in full prior to the
Commitment Termination Date all commissions required to be paid with respect to
any such Letter of Credit through the then-current expiration date of such
Letter of Credit.

          (e) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) by the Issuing
Lender, and without any further action on the part of the Issuing Lender or the
Lenders, the Issuing Lender hereby grants to each Lender, and each Lender hereby
acquires from the Issuing Lender, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments.

          In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of



--------------------------------------------------------------------------------



 



- 20 -

the Issuing Lender, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Lender promptly upon the request of the Issuing Lender at
any time from the time of such LC Disbursement until such LC Disbursement is
reimbursed by the Borrower or at any time after any reimbursement payment is
required to be refunded to the Borrower for any reason. Such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
such payment shall be made in the same manner as provided in Section 2.06 with
respect to Advances made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Lender the amounts so received by it
from the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to the next following paragraph, the
Administrative Agent shall distribute such payment to the Issuing Lender or, to
the extent that the Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Lender, then to such Lenders and the Issuing Lender as
their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse the Issuing Lender for any LC Disbursement shall not
constitute an Advance and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

          (f) Reimbursement. If the Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse the
Issuing Lender in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than 3:00
p.m., New York City time, on (i) the Business Day that the Borrower receives
notice of such LC Disbursement, if such notice is received prior to 10:00 a.m.,
New York City time, or (ii) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time. Such reimbursement shall be made in Dollars and, in the case of a Letter
of Credit denominated in an Agreed Foreign Currency, at the Dollar Equivalent of
the amount of such Letter of Credit on the date of reimbursement unless the
Administrative Agent determines otherwise, including if cash collateral in an
Agreed Foreign Currency is granted pursuant to Section 2.05(k).

          If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.

          (g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.



--------------------------------------------------------------------------------



 



- 21 -

          Neither the Administrative Agent, the Lenders nor the Issuing Lender,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by the Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender; provided that the foregoing
shall not be construed to excuse the Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Lender’s gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that:

     (i) the Issuing Lender may accept documents that appear on their face to be
in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

     (ii) the Issuing Lender shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and

     (iii) this sentence shall establish the standard of care to be exercised by
the Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

          (h) Disbursement Procedures. The Issuing Lender shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit. The Issuing Lender
shall promptly after such examination notify the Administrative Agent and the
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Lender has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Lender and the
Lenders with respect to any such LC Disbursement.

          (i) Interim Interest. If the Issuing Lender shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding



--------------------------------------------------------------------------------



 



- 22 -

the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to Syndicated Federal Funds Advances; provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then Section 2.12(d) shall apply. Interest
accrued pursuant to this paragraph shall be for account of the Issuing Lender,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (f) of this Section to reimburse the Issuing Lender shall
be for account of such Lender to the extent of such payment.

          (j) Replacement of the Issuing Lender. The Issuing Lender may be
replaced at any time by written agreement between the Borrower, the
Administrative Agent, the replaced Issuing Lender and the successor Issuing
Lender. The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Lender. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for account of the
replaced Issuing Lender pursuant to Section 2.11(b). From and after the
effective date of any such replacement, (i) the successor Issuing Lender shall
have all the rights and obligations of the replaced Issuing Lender under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the replacement of
an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.

          (k) Cash Collateralization. If either (i) an Event of Default shall
occur and be continuing and the Borrower receives notice from the Administrative
Agent or the Required Lenders (or, if the maturity of the Advances has been
accelerated, Lenders with LC Exposure representing more than 50% of the total LC
Exposure) demanding the deposit of cash collateral pursuant to this paragraph or
(ii) the Borrower shall be required to provide cover for LC Exposure pursuant to
Section 2.05(d), the Borrower shall immediately deposit into the Collection
Account an amount in cash equal to, in the case of an Event of Default, the LC
Exposure as of such date plus any accrued and unpaid interest thereon and, in
the case of cover pursuant to Section 2.05(d), the amount required under
Section 2.05(d); provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article VII. Such deposit shall be held by the Administrative Agent in
the Collection Account as collateral in the first instance for the LC Exposure
under this Agreement and thereafter for the payment of the “Secured Obligations”
under and as defined in the Guarantee and Security Agreement, and for these
purposes the Borrower hereby grants a security interest to the Administrative
Agent for the benefit of the Lenders in the Collection Account and in any
financial assets (as defined in the Uniform Commercial Code) or other property
held therein.



--------------------------------------------------------------------------------



 



- 23 -

          SECTION 2.06. Funding of Borrowings.

          (a) Funding by Lenders. Each Lender shall make each Advance to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, Local Time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Advances shall be made as provided in Section 2.04. The
Administrative Agent will make such Advances available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request.

          (b) Presumption by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to Federal Funds Advances. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Advance included in such
Borrowing.

          SECTION 2.07. Interest Elections.

          (a) Elections by the Borrower for Syndicated Borrowings. The Advances
constituting each Syndicated Borrowing initially shall have the Interest Period
specified in the applicable Borrowing Request. Thereafter, the Borrower may
elect the Interest Period therefor, as provided in this Section; provided,
however, that (i) a Syndicated Borrowing denominated in one Currency may not be
continued as, or converted to, a Syndicated Borrowing in a different Currency,
(ii) no Eurocurrency Borrowing denominated in a Foreign Currency may be
continued if, after giving effect thereto, the aggregate Revolving Credit
Exposures would exceed the aggregate Commitments, and (iii) a Eurocurrency
Borrowing denominated in a Foreign Currency may not be converted to a Borrowing
of a different Type. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Advances constituting
such Borrowing, and the Advances constituting each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.

          (b) Notice of Elections. To make an election pursuant to this Section,
the Borrower shall notify the Administrative Agent of such election by telephone
by the



--------------------------------------------------------------------------------



 



- 24 -

time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Syndicated Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.

          (c) Content of Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clause (iii) of this paragraph shall
be specified for each resulting Borrowing);

     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day; and

     (iii) the Interest Period therefor after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d).

          (d) Notice by the Administrative Agent to the Lenders. Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

          (e) Failure to Elect; Events of Default. If the Borrower fails to
deliver a timely and complete Interest Election Request with respect to a
Eurocurrency Borrowing prior to the end of the Interest Period therefor, then,
unless such Borrowing is repaid as provided herein, the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. If no election as
to the Type of a Syndicated Borrowing is specified, then the requested Borrowing
shall be a Federal Funds Borrowing unless an Agreed Foreign Currency has been
specified, in which case the requested Syndicated Borrowing shall be a
Eurocurrency Borrowing with an Interest Period ending on the first Payment Date
falling at least one month thereafter denominated in such Agreed Foreign
Currency. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing no outstanding Eurocurrency Borrowing may have an Interest
Period of more than one month’s duration.



--------------------------------------------------------------------------------



 



- 25 -

          SECTION 2.08. Termination and Reduction of the Commitments.

          (a) Scheduled Termination. Unless previously terminated, the
Commitments shall terminate on the Commitment Termination Date.

          (b) Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
reduction of the Commitments shall be in an amount that is $10,000,000 or a
larger multiple of $1,000,000 and (ii) the Borrower shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Syndicated Advances in accordance with Section 2.10, the total Revolving
Credit Exposures would exceed the total Commitments then in effect.

          (c) Notice of Voluntary Termination or Reduction. The Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

          (d) Effect of Termination or Reduction. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

          SECTION 2.09. Repayment of Advances; Evidence of Debt.

          (a) Repayment. The Borrower hereby unconditionally promises to pay the
Advances as follows:

     (i) to the Administrative Agent for account of the Lenders the outstanding
principal amount of the Syndicated Advances on the Commitment Termination Date,
and

     (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Advance on the earlier of the Commitment Termination Date and the
first Payment Date at least two Business Days after such Swingline Advance is
made; provided that on each date that a Syndicated Borrowing is made, the
Borrower shall repay all Swingline Advances then outstanding.

          (b) Manner of Payment. Prior to any repayment or prepayment of any
Borrowings hereunder, the Borrower shall select the Borrowing or Borrowings to
be paid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such



--------------------------------------------------------------------------------



 



- 26 -

selection not later than 11:00 a.m., New York City time, three Business Days
before the scheduled date of such repayment; provided that each repayment of
Borrowings shall be applied to repay (i) firstly, any outstanding Federal Funds
Borrowings and (ii) secondly, to repay other outstanding Borrowings. If the
Borrower fails to make a timely selection of the Borrowing or Borrowings to be
repaid or prepaid, such payment shall be applied, first, to pay any outstanding
Federal Funds Borrowings and, second, to other Borrowings in the order of the
remaining duration of their respective Interest Periods (the Borrowing with the
shortest remaining Interest Period to be repaid first). Each payment of a
Syndicated Borrowing shall be applied ratably to the Advances included in such
Borrowing.

          (c) Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Advance made by such Lender,
including the amounts and Currency of principal and interest payable and paid to
such Lender from time to time hereunder.

          (d) Maintenance of Records by the Administrative Agent. The
Administrative Agent shall maintain records in which it shall record (i) the
amount and Currency of each Advance made hereunder, the Class and Type thereof
and each Interest Period therefor, (ii) the amount and Currency of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder and (iii) the amount and Currency of any sum received by
the Administrative Agent hereunder for account of the Lenders and each Lender’s
share thereof.

          (e) Effect of Entries. The entries made in the records maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such records
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Advances in accordance with the terms of this Agreement.

          (f) Promissory Notes. Any Lender may request that Advances made by it
be evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Advances evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

          SECTION 2.10. Prepayment of Advances.

          (a) Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.



--------------------------------------------------------------------------------



 



- 27 -

          (b) Mandatory Prepayments — Foreign Currency Valuation.

     (i) Determination of Amount Outstanding. Not later than two Business Days
prior to each Payment Date and promptly upon the receipt by the Administrative
Agent of a Currency Valuation Notice (as defined below), the Administrative
Agent shall determine the aggregate Revolving Credit Exposure. For the purpose
of this determination, the outstanding principal amount of any Advance that is
denominated in any Foreign Currency shall be deemed to be the Dollar Equivalent
of the amount in the Foreign Currency of such Advance, determined as of such
Payment Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., New York City time, on a Business Day,
on such Business Day or, in the case of a Currency Valuation Notice otherwise
received, on the first Business Day after such Currency Valuation Notice is
received. Upon making such determination, the Administrative Agent shall
promptly notify the Lenders and the Borrower thereof.

     (ii) Prepayment. If, on the date of such determination the aggregate
Revolving Credit Exposure exceeds 105% of the aggregate amount of the
Commitments as then in effect, the Borrower shall, if requested by the Required
Lenders (through the Administrative Agent), prepay the Syndicated Advances and
Swingline Advances (and/or provide cover for LC Exposure as specified in
Section 2.05(k)) in such amounts as shall be necessary so that after giving
effect thereto the aggregate Revolving Credit Exposure does not exceed the
Commitments.

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Lenders to the Administrative Agent stating that such notice is a
“Currency Valuation Notice” and requesting that the Administrative Agent
determine the aggregate Revolving Credit Exposure. The Administrative Agent
shall not be required to make more than one valuation determination pursuant to
Currency Valuation Notices within any rolling three month period. Any prepayment
pursuant to this paragraph shall be applied, first, to Swingline Advances
outstanding, second, to Syndicated Advances outstanding and third, as cover for
LC Exposure.

          (c) Notices, Etc. The Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Advance, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City
time (or, in the case of a Borrowing denominated in a Foreign Currency,
11:00 a.m., London time), three Business Days before the date of prepayment,
(ii) in the case of prepayment of a Syndicated Federal Funds Borrowing, not
later than 11:00 a.m., New York City time, one Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Advance, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that, if a notice of prepayment is given in connection with
a



--------------------------------------------------------------------------------



 



- 28 -

conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Syndicated Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Syndicated Borrowing shall be applied
ratably to the Advances included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12 and shall
be made in the manner specified in Section 2.09(b).

          SECTION 2.11. Fees.

          (a) Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for account of each Lender a commitment fee, which shall accrue at a rate
per annum equal to 0.15% on the average daily unused amount of the Commitment of
such Lender during the period from and including the date hereof to but
excluding the earlier of the date such Commitment terminates and the Commitment
Termination Date. Accrued commitment fees shall be payable on each Payment Date
and on the earlier of the date the Commitments terminate and the Commitment
Termination Date, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees, the
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Syndicated Advances and LC Exposure of such Lender (and the
Swingline Exposure of such Lender shall be disregarded for such purpose).

          (b) Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for account of each Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at a rate per
annum equal to the Applicable Margin applicable to interest on Eurocurrency
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Closing Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) the Issuing Lender’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees accrued through and
including each Payment Date shall be payable on such Payment Date, commencing on
the first such date to occur after the Closing Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Lender pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).



--------------------------------------------------------------------------------



 



- 29 -

          (c) Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

          (d) Payment of Fees. All fees payable hereunder shall be paid on the
dates due, in Dollars and immediately available funds, to the Administrative
Agent (or to the Issuing Lender, in the case of fees payable to it) for
distribution, in the case of facility fees and participation fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.

          SECTION 2.12. Interest.

          (a) Federal Funds Advances. The Advances constituting each Federal
Funds Borrowing (including each Swingline Advance) shall bear interest at a rate
per annum equal to the Federal Funds Rate plus the Applicable Margin.

          (b) Eurocurrency Advances. The Advances constituting each Eurocurrency
Borrowing shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate for the Interest Period for such Borrowing plus the Applicable Margin.

          (c) Default Interest. Notwithstanding the foregoing, if any principal
of or interest on any Advance or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Advance, 2% plus the rate otherwise applicable to
such Advance as provided above or (ii) in the case of any other amount, 2% plus
the rate applicable to Federal Funds Advances as provided in paragraph (a) of
this Section.

          (d) Payment of Interest. Accrued interest on each Advance shall be
payable in arrears on each Payment Date for such Advance and, in the case of
Syndicated Advances, upon termination of the Commitments; provided that interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand.

          (e) Computation. All interest hereunder shall be computed on the basis
of a year of 360 days, and in each case shall be payable for the actual number
of days elapsed (including the first day but excluding the last day). The
applicable Federal Funds Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

          SECTION 2.13. Alternate Rate of Interest. If prior to the commencement
of the Interest Period for any Eurocurrency Borrowing (the Currency of such
Borrowing herein called the “Affected Currency”):

          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist



--------------------------------------------------------------------------------



 



- 30 -

for ascertaining the Adjusted LIBO Rate for the Affected Currency for such
Interest Period; or

     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for the Affected Currency for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their respective Advances included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
the continuation of any Syndicated Borrowing as, a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective and, if the Affected
Currency is Dollars, such Syndicated Borrowing (unless prepaid) shall be
continued as, or converted to, a Syndicated Federal Funds Borrowing, (ii) if the
Affected Currency is Dollars and any Borrowing Request requests a Eurocurrency
Borrowing denominated in Dollars, such Borrowing shall be made as a Syndicated
Federal Funds Borrowing and (iii) if the Affected Currency is a Foreign
Currency, any Borrowing Request that requests a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective.

          SECTION 2.14. Increased Costs.

          (a) Increased Costs Generally. If any Change in Law shall:

     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Lender; or

     (ii) impose on any Lender or the Issuing Lender or the London interbank
market any other condition affecting this Agreement or Eurocurrency Advances
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Advance (or of maintaining its
obligation to make any such Advance) or to increase the cost to such Lender or
the Issuing Lender of participating in, issuing or maintaining any Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or the Issuing Lender hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender or the Issuing Lender, as the case may
be, in Dollars, such additional amount or amounts as will compensate such Lender
or the Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.



--------------------------------------------------------------------------------



 



- 31 -

          (b) Capital Requirements. If any Lender or the Issuing Lender
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement or the Advances made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Lender, to a level below that which such Lender
or the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, in Dollars, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.

          (c) Certificates from Lenders. A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts, in Dollars, necessary to
compensate such Lender or the Issuing Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender or the Issuing Lender, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

          (d) Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs or reductions incurred more than six months prior to the date
that such Lender or the Issuing Lender, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Issuing Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

          SECTION 2.15. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Advance other than on the last day of an
Interest Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Advance other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Syndicated Advance on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.10(c) and is revoked in accordance herewith), or (d) the assignment as
a result of a request by the Borrower pursuant to Section 2.18(b) of any
Eurocurrency Advance other than on the last day of an Interest Period therefor,
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. In the case of a Eurocurrency
Advance, the loss to any Lender attributable to any such event shall be deemed
to include an amount



--------------------------------------------------------------------------------



 



- 32 -

determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Advance denominated in the Currency of such Advance for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Advance (or, in the case
of a failure to borrow, convert or continue, the duration of the Interest Period
that would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Currency for such Interest Period, over (ii) the amount of interest that
such Lender would earn on such principal amount for such period if such Lender
were to invest such principal amount for such period at the interest rate that
would be bid by such Lender (or an affiliate of such Lender) for deposits
denominated in such Currency from other banks in the eurocurrency market at the
commencement of such period. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

          SECTION 2.16. Taxes.

          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Basic Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Lender (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

          (b) Payment of Other Taxes by the Borrower. In addition, the Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

          (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Lender, shall be conclusive absent manifest
error.



--------------------------------------------------------------------------------



 



- 33 -

          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

          (e) Foreign Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.

          SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

          (a) Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.14, 2.15 or 2.16, or
otherwise) or under any other Basic Document (except to the extent otherwise
provided therein) prior to 12:00 noon, Local Time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Account,
except as otherwise expressly provided in the relevant Basic Document and except
payments to be made directly to the Issuing Lender or the Swingline Lender as
expressly provided herein and payments pursuant to Sections 2.14, 2.15, 2.16 and
9.03, which shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All amounts owing under this
Agreement (including commitment fees, payments required under Section 2.14, and
payments required under Section 2.15 relating to any Advance denominated in
Dollars, but not including principal of, and interest on, any Advance
denominated in any Foreign Currency or payments relating to any such Advance
required under Section 2.15, which are payable in such Foreign Currency) or
under any other Basic Document (except to the extent otherwise provided therein)
are payable in Dollars.

          (b) Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such



--------------------------------------------------------------------------------



 



- 34 -

funds shall be applied (i) first, to pay interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, to pay principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

          (c) Pro Rata Treatment. Except to the extent otherwise provided
herein: (i) each Syndicated Borrowing shall be made from the Lenders, each
payment of commitment fee under Section 2.11 shall be made for account of the
Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.08 shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments;
(ii) each Syndicated Borrowing shall be allocated pro rata among the Lenders
according to the amounts of their respective Commitments (in the case of the
making of Syndicated Advances) or their respective Advances that are to be
included in such Borrowing (in the case of conversions and continuations of
Advances); (iii) each payment or prepayment of principal of Syndicated Advances
by the Borrower shall be made for account of the Lenders pro rata in accordance
with the respective unpaid principal amounts of the Syndicated Advances held by
them; and (iv) each payment of interest on Syndicated Advances by the Borrower
shall be made for account of the Lenders pro rata in accordance with the amounts
of interest on such Advances then due and payable to the respective Lenders.

          (d) Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Syndicated Advances or participations
in LC Disbursements or Swingline Advances resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Syndicated
Advances and participations in LC Disbursements and Swingline Advances and
accrued interest thereon then due than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Syndicated Advances and participations
in LC Disbursements and Swingline Advances of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Syndicated Advances and participations in
LC Disbursements and Swingline Advances; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Advances or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation



--------------------------------------------------------------------------------



 



- 35 -

as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

          (e) Presumptions of Payment. Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for account of the Lenders or the Issuing Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lender, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

          (f) Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.04(c), 2.05(e), 2.06(b) or 2.17(e), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

          SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.16, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

          (b) Replacement of Lenders. If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.16, or if any Lender defaults in its obligation to fund Advances
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such



--------------------------------------------------------------------------------



 



- 36 -

assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Lender and the Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Advances and participations in
LC Disbursements and Swingline Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

          SECTION 3.01. Representations and Warranties of the Borrower and the
Depositor. The Borrower and the Depositor hereby jointly and severally make the
following representations and warranties to the Administrative Agent and each
Lender, as of the Closing Date and as of the date of each Credit Extension, and
the Lenders shall be deemed to have relied on such representations and
warranties in making each Credit Extension on each Credit Extension Date:

     (a) Organization and Qualification. The Borrower has been duly organized
and is validly existing and in good standing as a statutory trust under the laws
of the State of Delaware, with requisite trust power and authority to own its
properties and to transact the business in which it is now engaged, including to
enter into and perform its obligations under each Basic Document to which it is
a party, and is duly qualified to do business and is in good standing (or is
exempt from such requirements) in each State of the United States where the
nature of its business requires it to be so qualified and the failure to be so
qualified and in good standing could reasonably be expected to have a material
adverse effect (herein, a “Material Adverse Effect”) on (i) the business,
assets, operations or condition, financial or otherwise, of the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of the Borrower to perform any
of its obligations under this Agreement or any of the other Basic Documents to
which it is a party or (iii) the rights of or benefits available to the Lenders
under this Agreement or any of the other Basic Documents.

     (b) No Conflict. The execution, delivery and performance by the Borrower of
its obligations under each Basic Document to which it is a party and the
consummation of the transactions therein contemplated will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default



--------------------------------------------------------------------------------



 



- 37 -

under, or result in the creation or imposition of any Lien (other than any Lien
created by the Basic Documents), charge or encumbrance upon any of the property
or assets of the Borrower or any of its Affiliates pursuant to the terms of, any
of its organizational documents or any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which it or any of its Affiliates
is bound or to which any of its property or assets is subject, nor will such
action result in any violation of the provisions of its organizational documents
or any Governmental Rule applicable to the Borrower or any of its properties.

     (c) Authorization and Enforceability. Each of the Basic Documents to which
the Borrower is a party has been duly authorized, executed and delivered by the
Borrower and (assuming due authorization, execution and delivery by each other
party thereto) is a valid and legally binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, subject to
enforcement of bankruptcy, insolvency, reorganization, moratorium and other
similar laws of general applicability relating to or affecting creditors’ rights
and to general principles of equity, except as such enforcement may be limited
by bankruptcy, insolvency, reorganization, receivership, moratorium or other
similar laws relating to or affecting the rights of creditors generally, and by
general equity principles (regardless of whether such enforcement is considered
in a proceeding in equity or at law).

     (d) No Violation. The Borrower is not in violation of its organizational
documents or in default under any agreement, indenture or instrument the effect
of which violation or default could reasonably be expected to have a Material
Adverse Effect. The Borrower is not in violation of any Governmental Rule of any
Governmental Authority having jurisdiction, which violation could reasonably be
expected to have a Material Adverse Effect.

     (e) Governmental Action. No Governmental Action is required for (i) the
execution, delivery and performance by the Borrower of, or compliance by the
Borrower with, any of the Basic Documents to which the Depositor is a party,
(ii) the purchase or acceptance as a contribution of Loans and Assets from the
Depositor, or (iii) the consummation of the transactions required of it by any
Basic Document to which it is a party, except such as shall have been obtained
before the date hereof, other than the filing or recording of financing
statements, instruments of assignment and other similar documents necessary in
connection with the sale and contribution of Loans and Assets to the Borrower.

     (f) Licenses. The Borrower possesses all material licenses, certificates,
authorities or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct the business now operated by
it, and has not received any notice of proceedings relating to the revocation or
modification of any such license, certificate, authority or permit which, singly
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect.



--------------------------------------------------------------------------------



 



- 38 -

     (g) Litigation. There are no actions or proceedings against, or
investigations of, the Borrower currently pending with regard to which the
Borrower has received service of process and no action or proceeding against, or
investigation of, the Borrower is, to the knowledge of the Borrower, threatened
or otherwise pending before any Governmental Authority that (i) would prohibit
its entering into any of the Basic Documents to which it is a party or render
the Credit Extensions invalid, (ii) seeks to prevent the making of the Credit
Extensions or the consummation of any of the transactions contemplated by any of
the Basic Documents to which it is a party, (iii) would prohibit or materially
and adversely affect the performance by the Borrower of its obligations under,
or the validity or enforceability of, any of the Basic Documents to which it is
a party, (iv) that could reasonably be expected to have a Material Adverse
Effect or (v) seeking to affect adversely the income tax treatment of the Credit
Extensions.

     (h) Investment Company Act. The Borrower is not, and neither the making of
the Credit Extensions nor the activities of the Borrower pursuant to the Basic
Documents, shall require the Borrower to register as an “investment company” or
under the “control” of an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.

     (i) Solvency. The Borrower is solvent, is able to pay its debts as they
become due and has capital sufficient to carry on its business and its
obligations hereunder; it will not be rendered insolvent by the execution and
delivery of any of the Basic Documents to which it is a party or the assumption
of any of its obligations thereunder; no petition of bankruptcy (or similar
insolvency proceeding) has been filed by or against the Borrower.

     (k) Title. The Borrower has good and valid title to, and the Borrower is
the sole owner of, each Loan or Asset transferred by the Depositor to the
Borrower, and the Administrative Agent has a first priority perfected Lien in
each such Loan and Asset, in each case free and clear of any other Lien. The
Borrower acquired title to each of such Loans and Assets in good faith, without
notice of any adverse claim.

     (l) Disclosure. None of the Basic Documents to which the Borrower is a
party, nor any certificate, statement, report or other document prepared by the
Borrower and furnished or to be furnished by it pursuant to any of the Basic
Documents to which it is a party or in connection with the transactions
contemplated thereby contains any untrue statement of material fact or omits to
state a material fact necessary to make the statements contained herein or
therein not misleading.

     (m) Brokers. The Borrower has not dealt with any broker or agent or other
Person who might be entitled to a fee, commission or compensation in connection
with the transaction contemplated by this Agreement or any of the other Basic
Documents.



--------------------------------------------------------------------------------



 



- 39 -

     (n) Chief Executive Offices. The principal place of business and chief
executive offices of the Borrower are located at c/o Wilmington Trust Company,
Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890, or,
with the consent of the Administrative Agent, such other address as shall be
designated by the Borrower in a written notice to the other parties hereto.

          SECTION 3.02. Information. The information provided pursuant to
Section 5.01 hereof will, at the date thereof, be true and correct in all
material respects.

          SECTION 3.03. Use of Proceeds. No proceeds of an Advance made
hereunder will be used (i) for a purpose that violates or would be inconsistent
with Regulations T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any security in any
transaction in violation of Section 13 or 14 of the Exchange Act.

          SECTION 3.04. The Depositor. The Depositor hereby makes to the
Administrative Agent and each Lender each of the representations, warranties and
covenants set forth in Section 3.01 and 3.03 of the Sale and Servicing Agreement
as of the Closing Date and as of the date of each Credit Extension (except to
the extent that any such representation, warranty or covenant is expressly made
as of another date).

          SECTION 3.05. Taxes, etc. Any taxes, fees and other charges of
Governmental Authorities applicable to the Borrower and the Depositor, except
for franchise or income taxes, in connection with the execution, delivery and
performance by the Borrower and the Depositor of each Basic Document to which
they are parties, the making of the Credit Extensions or otherwise applicable to
the Borrower or the Depositor in connection with the Owner Trust Estate have
been paid or will be paid by the Borrower or the Depositor, as applicable, at or
prior to the Closing Date or the date of each Borrowing, as applicable, to the
extent then due.

          SECTION 3.06. Financial Condition. On the date hereof and on the date
of each Borrowing, neither the Borrower nor the Depositor is subject to a
Bankruptcy Event or has reason to believe that its insolvency is imminent.



--------------------------------------------------------------------------------



 



- 40 -

ARTICLE IV

CONDITIONS

          SECTION 4.01. Closing Date. The obligations of the Lenders to make
Advances and of the Issuing Lender to issue Letters of Credit hereunder shall
not become effective until the date on which the Administrative Agent shall have
received each of the following documents, each of which shall be satisfactory to
the Administrative Agent (and to the extent specified below, to each Lender) in
form and substance (or such condition shall have been waived in accordance with
Section 9.02):

     (a) Documents. A duly executed counterpart of each of the Basic Documents,
and each and every document or certification delivered by any party in
connection with any of the Basic Documents, and each such document shall be in
full force and effect.

     (b) Performance by the Borrower, the Depositor, the Servicer and the
Originator. An Officer’s Certificate from of each of the Depositor, the Servicer
and the Originator and a certificate of an Authorized Officer of the Borrower,
dated the Closing Date, (i) that all the terms, covenants, agreements and
conditions of this Agreement and each of the other Basic Documents to be
complied with and performed by the Borrower, the Depositor, the Servicer and the
Originator on or before the Closing Date have been complied with and performed
in all material respects and (ii) that each of the representations and
warranties of the Borrower, the Depositor, the Servicer and the Originator made
in this Agreement and each of the other Basic Documents are true and correct in
all material respects as of the Closing Date (except to the extent they
expressly relate to an earlier or later time). In addition, the Administrative
Agent shall have received an Officer’s Certificate from the Servicer, dated the
Closing Date, that no Servicer Default shall have occurred and be continuing and
a certificate of an Authorized Officer of the Borrower, dated the Closing Date,
that no Default shall have occurred and be continuing.

     (c) Financial Covenants. An Officer’s Certificate from the Originator,
dated the Closing Date, that the Originator is in compliance with the financial
covenants set forth in Section 7.01 of the Sale and Servicing Agreement.

     (d) Organization Documents. Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Depositor, the Servicer, the
Originator and the Borrower, the authorization of the transactions contemplated
by each of the Basic Documents to which they are a party and any other legal
matters relating to the Depositor, the Servicer, the Originator and the
Borrower, this Agreement or such transactions.

     (e) Opinions of Counsel to the Borrower, the Originator, the Servicer and
the Depositor. Counsel to the Borrower, the Originator, the Servicer and the



--------------------------------------------------------------------------------



 



- 41 -

Depositor shall have delivered to the Administrative Agent favorable opinions,
dated as of the Closing Date. In addition to the foregoing, the Originator shall
have caused its counsel to deliver to the Administrative Agent an opinion to the
effect that the Borrower will not be treated as an association (or publicly
traded partnership) taxable as a corporation or as a taxable mortgage pool, for
federal income tax purposes.

     (f) Opinions of Counsel to the Owner Trustee. Delaware counsel to the Owner
Trustee of the Borrower shall have delivered to the Administrative Agent
favorable opinions regarding the formation, existence and standing of the
Borrower and of the Borrower’s execution, authorization and delivery of each of
the Basic Documents to which it is a party and such other matters as the
Administrative Agent may reasonably request, dated as of the Closing Date.

     (g) Approvals and Consents. Copies of all Governmental Actions of all
Governmental Authorities required with respect to the transactions contemplated
by the Basic Documents and the documents related thereto.

     (h) Accounts. Evidence that each Trust Account has been established in
accordance with the terms of the Sale and Servicing Agreement.

     (i) Other Documents. Such other opinions, information, certificates and
documents as the Administrative Agent may reasonably request.

          The obligation of each Lender to make its initial extension of credit
hereunder is also subject to the payment by the Borrower of such fees as the
Borrower shall have agreed to pay to any Lender or the Administrative Agent in
connection herewith, including the reasonable fees and expenses of Milbank,
Tweed, Hadley & McCloy LLP, special New York counsel to JPMCB, in connection
with the negotiation, preparation, execution and delivery of this Agreement and
the other Basic Documents and the extensions of credit hereunder (to the extent
that statements for such fees and expenses have been delivered to the Borrower).

          The Administrative Agent shall notify the Borrower and the Lenders of
the Closing Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Advances
and of the Issuing Lender to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) on or prior to 3:00 p.m., New York City time, on
July 15, 2005 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).



--------------------------------------------------------------------------------



 



- 42 -

          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
any Advance, and of the Issuing Lender to issue, amend, renew or extend any
Letter of Credit, on any Credit Extension Date, including any of the foregoing
on the Closing Date, is additionally subject to the satisfaction of the
following conditions:

     (a) each of the representations and warranties of the Credit Parties, the
Depositor, the Servicer and the Originator made in this Agreement and each of
the other Basic Documents shall be true and correct on and as of such Credit
Extension Date (except to the extent they expressly relate to an earlier or
later time);

     (b) at the time of and immediately after giving effect to such Advance or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Servicer Default shall have occurred and be
continuing;

     (c) the Administrative Agent shall have received (i) a Borrowing Base
Certificate as of such Credit Extension Date demonstrating that, after giving
effect to the making of such Advance or the issuance, amendment, renewal or
extension of such Letter of Credit, the Revolving Credit Exposure shall not
exceed the lesser of the Borrowing Base and the Commitments, (ii) a copy of the
S&SA Assignment executed by the Depositor and the Borrower with respect to the
Eligible Loans proposed as Collateral for such Advance or Letter of Credit,
(iii) a copy of the LPA Assignment executed by the Originator and the Depositor
and (iv) such additional information as may be reasonably requested by the
Administrative Agent;

     (d) in the case of an Advance denominated in an Agreed Foreign Currency,
the Administrative Agent shall have received evidence reasonably satisfactory to
it that, as to each Advance (including such Advance) denominated in an Agreed
Foreign Currency, there is included in the Loan Pool an Eligible Loan
denominated in such Agreed Foreign Currency in a principal amount equal to the
amount of such Advance divided by the Purchase Price Percentage (expressed as a
decimal) for such Eligible Loan and having a maturity (or interest period) equal
to the duration of the Interest Period for such Advance hereunder;

     (e) the Administrative Agent shall have received evidence reasonably
satisfactory to it of the completion of all recordings, registrations, and
filings as may be necessary or, in the reasonable opinion of the Administrative
Agent, desirable, to perfect or evidence (i) the assignment by the Originator to
the Depositor of the Originator’s ownership interest in the Owner Trust Estate
including the Loans, the Loan Collateral, the Assets and the proceeds of each
being conveyed on such Credit Extension Date, (ii) the assignment by the
Depositor to the Borrower (or, in the case of REO, the REO Subsidiary) of the
Depositor’s ownership interest in the Collateral including such Loans, Loan
Collateral, Assets and proceeds, and (iii) the grant of a first priority
perfected security interest in the Credit Parties’ ownership interest in the
Collateral including such Loans, Loan Collateral, Assets and proceeds, in favor
of the



--------------------------------------------------------------------------------



 



- 43 -

Administrative Agent, subject to no Liens prior to the Lien Granted pursuant to
the Guarantee and Security Agreement; and

     (f) each condition set forth in Section 2.06 of the Sale and Servicing
Agreement applicable to the Loans, Loan Collateral and Assets being transferred
to the Depositor and the Credit Parties on such date shall have been satisfied.

          In addition, the Borrower shall or shall cause the Servicer to deliver
to the Collateral Custodian no later than 12:00 p.m. New York time on the
Business Day prior to such Credit Extension Date (or, in the case of the
acquisition of a Loan or Asset financed with the proceeds of a Swingline
Advance, before 3:00 p.m. New York time on such Credit Extension Date), by
facsimile transmission or in an electronic format mutually agreed upon by the
Servicer and the Collateral Custodian, a copy of the duly executed original
Underlying Notes (if any) of the Eligible Loans and the related Assignments of
Mortgage (if any) and, if any Loans are closed in escrow, a certificate from the
closing attorneys of such Eligible Loans, in form and substance satisfactory to
the Servicer and the Administrative Agent, certifying the possession of the
Required Loan Documents; provided that, notwithstanding the foregoing, the
Required Loan Documents (including any UCCs included in the Required Loan
Documents) shall be in the possession of the Collateral Custodian within two
(2) Business Days of any related Credit Extension Date as to such Loans.

          Each Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in clauses
(a) through (f) above. The Administrative Agent shall determine in its
reasonable discretion whether each of the above conditions have been satisfied
and its determination shall be binding on the parties hereto.



--------------------------------------------------------------------------------



 



- 44 -

ARTICLE V

AFFIRMATIVE COVENANTS

          Until the Commitments have expired or been terminated and the
principal of and interest on each Advance and all fees payable hereunder shall
have been paid in full and all Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed, the Borrower and
the Depositor (as applicable) covenants and agrees with the Lenders that:

          SECTION 5.01. Annual Statement as to Compliance. The Borrower will
deliver to the Administrative Agent, within 120 days after the end of each
fiscal year of the Borrower (commencing with the first fiscal year ending after
the date hereof), an Officer’s Certificate stating, as to the Authorized Officer
signing such Officer’s Certificate, that:

     (a) a review of the activities of the Credit Parties during such year and
of their performance under this Agreement and each of the other Basic documents
has been made under such Authorized Officer’s supervision; and

     (b) to the best of such Authorized Officer’s knowledge, based on such
review, the Credit Parties have complied in all material respects with all
conditions and covenants under this Agreement and the other Basic Documents
throughout such year and that no Default has occurred and is continuing, or, if
there has been a default in its compliance with any such condition or covenant,
or the occurrence of any Default specifying each such default known to such
Authorized Officer and the nature and status thereof.

          SECTION 5.02. Notices of Certain Events; Information. The Borrower and
the Depositor will furnish to the Administrative Agent and each Lender prompt
written notice of the following:

     (a) Defaults. As soon as possible and in any event within five Business
Days after a Responsible Officer obtains knowledge of the occurrence thereof,
notice of each Default and Event of Default under the Sale and Servicing
Agreement or the Guarantee and Security Agreement.

     (b) Changes in Address. Promptly and in any event within thirty days after
the occurrence thereof, written notice of a change in address of the chief
executive office or place of organization of any Credit Party, the Originator or
the Depositor.

     (c) Other Information. Such information (including financial information),
documents, records or reports with respect to the Collateral, including the
Loans and the Loan Collateral, the Credit Parties, the Originator, the Servicer
or the Depositor as the Administrative Agent on behalf of any Lender may from
time to time reasonably request.



--------------------------------------------------------------------------------



 



- 45 -

          SECTION 5.03. Existence, Etc.

          (a) Existence, Rights and Franchises, Etc. Subject to subparagraph
(b) of this Section, the Borrower will keep in full effect its existence, rights
and franchises as a statutory trust under the laws of the State of Delaware
(unless it becomes, or any successor Borrower hereunder is or becomes, organized
under the laws of any other State or of the United States of America, in which
case the Borrower will keep in full effect its existence, rights and franchises
under the laws of such other jurisdiction) and will obtain and preserve its
qualification to do business in each jurisdiction in which such qualification is
or shall be necessary to protect the validity and enforceability of this
Agreement, the other Basic Documents to which it is a party and the Collateral.
The Borrower shall comply in all respects with the covenants contained in the
Trust Agreement, including without limitation, the “special purpose entity”
covenants set forth in Section 4.01 thereof.

          The Borrower will cause each of its Subsidiaries to keep in full
effect its existence, rights and franchises under the laws of the jurisdiction
of its organization and will obtain and preserve its qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of the Basic Documents to
which it is a party and the Collateral and in which the failure to obtain or
preserve such qualification would have a Material Adverse Effect.

          (b) Successor Owner Trustee. Any successor to the Owner Trustee
appointed pursuant to Section 10.3 of the Trust Agreement shall be the successor
Owner Trustee under this Agreement without the execution or filing of any paper,
instrument or further act to be done on the part of the parties hereto.

          (c) Rights of Successor Owner Trustee. Upon any consolidation or
merger of or other succession to the Owner Trustee, the Person succeeding to the
Owner Trustee under the Trust Agreement may exercise every right and power of
the Owner Trustee under this Agreement with the same effect as if such Person
had been named as the Owner Trustee herein.

          SECTION 5.04. Access to Information. Each of the Borrower, the
Depositor and the Originator and the Subsidiaries of the Borrower and the
Depositor shall, on reasonable request no more than twice per calendar year
(provided, that if an Event of Default has occurred and is continuing, there
shall be no limitation on frequency) during regular business hours, permit the
Administrative Agent or any Lender, or their agents or representatives to:

     (a) examine all books, records and other documents (including computer
tapes and disks) in the possession or under the control of the Borrower, the
Depositor or the Originator or any of the Subsidiaries of the Borrower and the
Depositor relating to the Loans, the Assets or the Basic Documents as may be
requested (it being understood that the scope of such examination may include a
review of the procedures in which loans and other assets are allocated by the
Originator to the Borrower and other financing trusts and, consequently, may



--------------------------------------------------------------------------------



 



- 46 -

involve the review of books, records and other documents relating to such
procedures and other allocations for other trusts through which the Originator
obtains financing for its business operations), and

     (b) visit the offices and property of the Borrower, the Depositor and the
Originator and the Subsidiaries of the Borrower and the Depositor for the
purpose of examining such materials described in clause (a) above.

          SECTION 5.05. Ownership and Security Interests; Further Assurances.
The Originator and the Depositor will take all action reasonably necessary to
maintain the respective ownership interests of the Borrower and the other Credit
Parties in the Loans, the Assets and the other items sold pursuant to Article II
of the Sale and Servicing Agreement. The Borrower and the Depositor will, and
will cause their respective Subsidiaries to, take all action necessary to
maintain the Administrative Agent’s security interest in the Loans, the Assets
and the other items pledged to the Administrative Agent pursuant to the Security
Documents.

          The Borrower and the Depositor agree to take, and to cause their
respective Subsidiaries to take, any and all acts and to execute any and all
further instruments reasonably necessary or requested by the Administrative
Agent or any Lender to more fully effect the purposes of this Agreement.

          SECTION 5.06. Covenants. The Borrower and the Depositor shall each
duly observe and perform, and cause their respective Subsidiaries to observe and
perform, each of their respective covenants set forth in each of the Basic
Documents to which they are parties.

          SECTION 5.07. Amendments. None of the Borrower, the Depositor or the
Originator nor any of their respective Subsidiaries shall make, or permit any
Person to make, any amendment, modification or change to, or provide any waiver
under any Basic Document to which the Borrower, the Depositor, the Originator or
any of such Subsidiaries, as applicable, is a party without the prior written
consent of the Administrative Agent (with the consent of the Required Lenders);
provided that, (i) without the written consent of each Lender, no such agreement
shall release all or substantially all of the Credit Parties from their
respective obligations under the Security Documents and (ii) without the written
consent of each Lender, no such agreement shall release all or substantially all
of the collateral security or otherwise terminate all or substantially all of
the Liens under the Security Documents, alter the relative priorities of the
obligations entitled to the Liens created under the Security Documents with
respect to all or substantially all of the collateral security provided thereby,
or release all or substantially all of the guarantors under the Guarantee and
Security Agreement from their guarantee obligations thereunder, except that no
such consent shall be required, and the Administrative Agent is hereby
authorized (and so agrees with the Borrower) to release any Lien covering
property (and to release any such guarantor) that is the subject of either a
disposition of property permitted hereunder or a disposition to which the
Required Lenders have consented.



--------------------------------------------------------------------------------



 



- 47 -

          SECTION 5.08. Performance of Obligations; Servicing of Loans.

          (a) No Adverse Actions. The Borrower shall not take any action and
will use its commercially reasonable efforts not to permit any action to be
taken by others that would release any Person from any of such Person’s material
covenants or obligations under any instrument or agreement included in the
Collateral or that would result in the amendment, hypothecation, subordination,
termination or discharge of, or impair the validity or effectiveness of, any
such instrument or agreement, except as expressly provided in the Basic
Documents or such other instrument or agreement.

          (b) Performance by Servicers, Etc. The Borrower may contract with or
otherwise obtain the assistance of other Persons (including, without limitation,
the Administrator under the Administration Agreement) to assist it in performing
its duties under this Agreement, and any performance of such duties by a Person
identified to the Administrative Agent in an Officer’s Certificate of the
Borrower shall be deemed to be action taken by the Borrower. Initially, the
Borrower has contracted with the Servicer to assist the Borrower in performing
its duties under this Agreement.

          (c) Covenants under Loan Instruments. The Borrower will punctually
perform and observe all of its obligations and agreements contained in the
instruments and agreements included in the Collateral, including but not limited
to (i) filing or causing to be filed all UCC financing statements and
continuation statements required to be filed by the terms of this Agreement, the
Guarantee and Security Agreement and the Sale and Servicing Agreement and
(ii) recording or causing to be recorded all Borrower Mortgages, Assignments of
Borrower Mortgage, all intervening Assignments of Borrower Mortgage, all
Mortgages, Assignments of Mortgage, all intervening Assignments of Mortgage and
all assumption and modification agreements required to be recorded by the terms
of the Sale and Servicing Agreement, in accordance with and within the time
periods provided for in this Agreement and/or the Sale and Servicing Agreement,
as applicable. Except as otherwise expressly provided therein, the Borrower
shall not waive, amend, modify, supplement or terminate any Basic Document or
any provision thereof without the consent of the Administrative Agent and the
Required Lenders.

          (d) Servicer Event of Default. If a Servicer Event of Default shall be
continuing due to the failure of the Servicer to perform any of its duties or
obligations under the Sale and Servicing Agreement with respect to the Loans or
the Assets, the Borrower shall take all reasonable steps available to it to
remedy such failure.

          (e) Notice of Appointment of Successor Servicer. Upon any termination
of the Servicer’s rights and powers pursuant to the Sale and Servicing
Agreement, the Borrower shall promptly notify the Administrative Agent. As soon
as a successor servicer is appointed, the Borrower shall notify the
Administrative Agent of such appointment, specifying in such notice the name and
address of such successor servicer.



--------------------------------------------------------------------------------



 



- 48 -

          (f) Amendments of Loan Instruments. Without derogating from the
absolute nature of the assignment granted to the Administrative Agent under the
Guarantee and Security Agreement or the rights of the Administrative Agent
hereunder, the Borrower agrees (i) that it will not, without the prior written
consent of the Administrative Agent, amend, modify, waive, supplement, terminate
or surrender, or agree to any amendment, modification, supplement, termination,
waiver or surrender of, the terms of any Collateral (except to the extent
otherwise permitted by the Sale and Servicing Agreement) or the Basic Documents,
or waive timely performance or observance by the Servicer or the Depositor under
the Sale and Servicing Agreement; and (ii) that no such amendment shall increase
or reduce in any manner the amount of, or accelerate or delay the timing of,
distributions that are required to be made for the benefit of the Lenders. If
any such amendment, modification, supplement or waiver shall so be consented to
by the Administrative Agent, the Borrower agrees, promptly following a request
by the Administrative Agent to do so, to execute and deliver, in its own name
and at its own expense, such agreements, instruments, consents and other
documents as the Administrative Agent may deem necessary or appropriate in the
circumstances.

          SECTION 5.09. Treatment of Credit Extensions as Debt for All Purposes.
The Borrower shall, and shall cause the Administrator to, treat the Credit
Extensions as indebtedness for all purposes.

          SECTION 5.10. Use of Proceeds. The Borrower shall use the proceeds of
the Advances solely to finance the purchase of the Loans and the Assets and to
pay costs and expenses associated with the Basic Documents.

          SECTION 5.11. Further Instruments and Acts.

          (a) Subsidiary Guarantors. In the event that the Borrower or any of
its Subsidiaries shall form or acquire any new Subsidiary (including any Equity
Subsidiary or REO Subsidiary), the Borrower will cause such new Subsidiary to
become a “Subsidiary Guarantor” (and, thereby, a “Credit Party”) under a
Guarantee Assumption Agreement and to deliver such proof of corporate or other
action, incumbency of officers, opinions of counsel and other documents as is
consistent with those delivered by a Guarantor pursuant to Section 4.01 upon the
Closing Date or as the Administrative Agent shall have reasonably requested.

          (b) Ownership of Subsidiaries. The Borrower will, and will cause each
of its Subsidiaries to, take such action from time to time as shall be necessary
to ensure that each of its Subsidiaries is a wholly owned Subsidiary.

          (c) Further Assurances. The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement. Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the other Credit Parties to, from time
to time execute and deliver all such reasonable supplements and amendments
hereto and all such financing statements,



--------------------------------------------------------------------------------



 



- 49 -

continuation statements, instruments of further assurance and other instruments,
and will take such other action necessary or advisable to:

     (a) provide further assurance with respect to the Grant of all or any
portion of the Collateral;

     (b) maintain or preserve the lien and security interest (and the priority
thereof) of this Agreement or carry out more effectively the purposes hereof;

     (c) perfect, publish notice of or protect the validity of any Grant made or
to be made by the Guarantee and Security Agreement;

     (d) enforce any rights with respect to the Collateral; and

     (e) preserve and defend title to the Collateral and the rights of the
Administrative Agent and the Lenders in such Collateral against the claims of
all Persons and parties.

          The Borrower hereby designates the Administrator, its agent and
attorney-in-fact to execute any financing statement, continuation statement or
other instrument required to be executed pursuant to this Section.

          (d) Special Exclusion for Equity Subsidiaries. Notwithstanding the
foregoing, no Equity Subsidiary shall be required to grant any collateral
security in any of its assets under the Guarantee and Security Agreement, but
shall only be required to be a Subsidiary Guarantor thereunder.

ARTICLE VI

NEGATIVE COVENANTS

          Until the Commitments have expired or terminated and the principal of
and interest on each Advance and all fees payable hereunder have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that it will not, and will not permit any of its Subsidiaries to:

     (a) except as expressly permitted by the Basic Documents, sell, transfer,
exchange or otherwise dispose of any of its properties or assets, including
those included in any part of the Owner Trust Estate, unless directed to do so
by the Administrative Agent on behalf of the Lenders as permitted herein;

     (b) claim any credit on, or make any deduction from the principal or
interest payable in respect of, the Advances (other than amounts properly
withheld from such payments under the Code) or assert any claim against any
present or former Lender by reason of the payment of the taxes levied or
assessed upon any part of the Owner Trust Estate;



--------------------------------------------------------------------------------



 



- 50 -

     (c) engage in any business or activity other than as expressly permitted by
this Agreement and the other Basic Documents, other than in connection with, or
relating to, the Credit Extensions pursuant to this Agreement, or amend this
Agreement as in effect on the Closing Date other than in accordance with
Article IX;

     (d) incur or assume any Indebtedness, or guaranty any indebtedness of any
Person, except for such Indebtedness as may be incurred by the Borrower in
connection with the Credit Extensions pursuant to this Agreement;

     (e) dissolve or liquidate in whole or in part or merge or consolidate with
any other Person;

     (f) (i) permit the validity or effectiveness of this Agreement to be
impaired, or permit the Liens granted pursuant to the Security Documents to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations hereunder or under any
other Basic Document except as may expressly be permitted hereby, (ii) except as
provided in the Basic Documents, permit any Lien to be created on or extend to
or otherwise arise upon or burden the Owner Trust Estate or any part thereof or
any interest therein or the proceeds thereof (other than, tax liens, mechanics’
liens and other liens that arise by operation of law, in each case, on any
Mortgaged Property and arising solely as a result of an action or omission of
the related Obligors) or (iii) except as provided in the Basic Documents, permit
any Person other than itself, the Owner Trustee, the Administrative Agent and
the Lenders to have any right, title or interest in the Owner Trust Estate;

     (g) remove the Administrator without the prior written consent of the
Required Lenders;

     (h) take any other action or fail to take any action which may cause the
Borrower to be taxable as (x) an association pursuant to Section 7701 of the
Code and the corresponding regulations, or (y) as a taxable mortgage pool
pursuant to Section 7701(i) of the Code; or

     (i) (i)pay any dividend or make any distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
to the Owner Trustee or any owner of a beneficial interest in the Borrower or
otherwise with respect to any ownership or equity interest or security in or of
the Borrower or to the Servicer, (ii) redeem, purchase, retire or otherwise
acquire for value any such ownership or equity interest or security or (iii) set
aside or otherwise segregate any amounts for any such purpose; provided,
however, that the Borrower may make, or cause to be made distributions to the
Servicer, the Administrative Agent, the Owner Trustee and the Lenders and the
holders of the Trust Certificates as contemplated by, and to the extent funds
are available for such purpose under, the Sale and Servicing Agreement or the
Trust Agreement. The Borrower will not, directly or indirectly, make or cause to
be made payments



--------------------------------------------------------------------------------



 



- 51 -

to or distributions from the Trust Accounts except in accordance with this
Agreement and the Basic Documents.

ARTICLE VII

EVENTS OF DEFAULT

          If any of the following events (“Events of Default)” shall occur and
be continuing (whatever the reason for such Event of Default and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):

     (a) notwithstanding any insufficiency of funds in the Distribution Account
for payment thereof on the related Payment Date, default in the payment of any
interest on any Advance, or reimbursement obligation in respect of any LC
Disbursement, within two Business Days of when the same becomes due and payable;
or

     (b) notwithstanding any insufficiency of funds in the Distribution Account
for payment thereof on the related Payment Date, default in the payment of any
installment of the principal required to be made pursuant to the Sale and
Servicing Agreement of any Advance or reimbursement obligation in respect of any
LC Disbursement (i) on any Payment Date or (ii) on the Commitment Termination
Date or, to the extent that there are funds available in the Distribution
Account therefor, default in the payment of any installment of the principal of
any Advance or reimbursement obligation in respect of any LC Disbursement from
such available funds, as a result of the occurrence of a Trigger Event; or

     (c) the occurrence of a Servicer Event of Default; or

     (d) default in the observance or performance of any covenant or agreement
of any Credit Party in any Basic Document to which it is a party (other than a
covenant or agreement, a default in the observance or performance of which is
elsewhere in this Article specifically dealt with), or any representation or
warranty of any Credit Party made in any Basic Document to which it is a party
or in any certificate or other writing delivered pursuant thereto or in
connection therewith proving to have been incorrect in any material respect as
of the time when the same shall have been made, and such default shall continue
or not be cured, or the circumstance or condition in respect of which such
misrepresentation or warranty was incorrect shall not have been eliminated or
otherwise cured, for a period of thirty days after there shall have been given
to the Borrower by the Administrative Agent or any Lender a written notice
specifying such default or incorrect representation or warranty and requiring it
to be remedied and stating that such notice is a notice of Default hereunder; or

     (e) default in the observance or performance of any covenant or agreement
of the Depositor made in any Basic Document to which it is a party or



--------------------------------------------------------------------------------



 



- 52 -

any representation or warranty of the Depositor (except as otherwise expressly
provided in the Basic Documents with respect to representations and warranties
regarding the Loans) or Originator made in any Basic Document to which they are
a party, proving to have been incorrect in any material respect as of the time
when the same shall have been made, and such default shall continue or not be
cured, or the circumstance or condition in respect of which such
misrepresentation or warranty was incorrect shall not have been eliminated or
otherwise cured, for a period of thirty days after there shall have been given,
to the Borrower by the Administrative Agent or any Lender a written notice
specifying such Default or incorrect representation or warranty and requiring it
to be remedied and stating that such notice is a notice of Default hereunder; or

     (f) default in the observance or performance of any covenant or agreement
of the Originator made in any repurchase agreement, loan and security agreement
or other similar credit facility agreement entered into by the Originator and
any third party for borrowed funds in excess of $10,000,000, it being understood
that a default under another agreement shall constitute an Event of Default
hereunder only when and if the lender or counterparty under the other agreement
is presently entitled to exercise default remedies by the terms of that other
agreement; or

     (g) the filing of a decree or order for relief by a court having
jurisdiction over any Credit Party, the Depositor or the Originator or all or
substantially all of the Collateral in an involuntary case under any applicable
federal or state bankruptcy, insolvency or other similar law now or hereafter in
effect, or the appointing of a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of any Credit Party, the Depositor or
the Originator or for all or substantially all of the Collateral, or the
ordering of the winding-up or liquidation of the affairs of any Credit Party,
the Depositor or the Originator, and such decree or order shall remain unstayed
and in effect for a period of sixty consecutive days; or

     (h) the commencement by any Credit Party, the Depositor or the Originator
of a voluntary case under any applicable federal or state bankruptcy, insolvency
or other similar law now or hereafter in effect, or the consent by any Credit
Party, the Depositor or the Originator to the entry of an order for relief in an
involuntary case under any such law, or the consent by any Credit Party to the
appointment or taking possession by a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of any Credit Party, the Depositor or
the Originator or for any substantial part of the Collateral, or the making by
any Credit Party, the Depositor or the Originator of any general assignment for
the benefit of creditors, or the failure by any Credit Party, the Depositor or
the Originator generally to pay its respective debts as such debts become due,
or the taking of any action by any Credit Party, the Depositor or the Originator
in furtherance of any of the foregoing;



--------------------------------------------------------------------------------



 



- 53 -

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Advances then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Advances so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (g) or
(h) of this Article, the Commitments shall automatically terminate and the
principal of the Advances then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

          Each of the Lenders and the Issuing Lender hereby irrevocably appoints
the Administrative Agent as its agent hereunder and under the other Basic
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.

          The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Affiliate thereof as if
it were not the Administrative Agent hereunder.

          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Basic Documents.
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Basic Documents that the Administrative
Agent is required to exercise in writing by the Required Lenders, and (c) except
as expressly set forth herein and in the other Basic Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any



--------------------------------------------------------------------------------



 



- 54 -

capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Basic
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Basic
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein or therein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
Each Lender by its execution and delivery of this Agreement agrees, as
contemplated by of the Guarantee and Security Agreement, that, in the event it
shall hold any investments referred to therein, such investments shall be held
in the name and under the control of such Lender, and such Lender shall hold
such investments as a collateral sub-agent for the Administrative Agent
thereunder. The Borrower by its execution and delivery of this Agreement hereby
consents to the foregoing.

          The Administrative Agent may resign at any time by notifying the
Lenders and the Issuing Lender and (i) so long as no Event of Default has
occurred and is continuing, obtaining the consent of the Borrower (which consent
may be withheld pending designation of a successor Administrative Agent) or
(ii) if an Event of Default has occurred and is continuing, notifying the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a



--------------------------------------------------------------------------------



 



- 55 -

successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty days after the retiring
Administrative Agent gives notice of its resignation, then such retiring Agent
may, on behalf of the Lenders and the Issuing Lender, appoint a successor
Administrative Agent or Collateral Agent, as the case may be, which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder (if not already discharged therefrom
as provided above in this paragraph). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Basic Document or any related agreement or any document furnished
hereunder or thereunder.

          Except as otherwise provided in Section 9.02(b) with respect to this
Agreement, the Administrative Agent may, with the prior consent of the Required
Lenders (but not otherwise), consent to any modification, supplement or waiver
under any of the Basic Documents, provided that, without the prior consent of
each Lender, the Administrative Agent shall not (except as provided herein or in
the Security Documents) release all or substantially all of the collateral or
otherwise terminate all or substantially all of the Liens under any Security
Document providing for collateral security, agree to additional obligations
being secured by all or substantially all of such collateral security (unless
the Lien for such additional obligations shall be junior to the Lien in favor of
the other obligations secured by such Security Document, in which event the
Administrative Agent may consent to such junior Lien provided that it obtains
the consent of the Required Lenders thereto), alter the relative priorities of
the obligations entitled to the benefits of the Liens created under the Security
Documents with respect to all or substantially all of such collateral, except
that no such consent shall be required, and the Administrative Agent is hereby
authorized, to release any Lien covering property that is the subject of either
a disposition of property permitted under the Sale and Servicing Agreement or a
disposition to which the Required Lenders have consented.



--------------------------------------------------------------------------------



 



- 56 -

ARTICLE IX

MISCELLANEOUS

          SECTION 9.01. Notices.

          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

     (i) if to the Depositor, to CS Funding V Depositor Inc., 4445 Willard
Avenue, Chevy Chase, Maryland 20815, Attention: Chief Legal Officer (Telecopy
number (301) 841-2380);

     (ii) if to the Borrower, to CapitalSource Funding IV Trust, c/o Wilmington
Trust Company, as Owner Trustee, Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19890 (Telecopy (302) 636-4140, telephone (302) 651-1000);

     (iii) if to the Originator, to CapitalSource Finance LLC, 4445 Willard
Avenue, Chevy Chase, Maryland 20815, Attention: Chief Legal Officer (Telecopy
number (301) 841-2380);

     (iv) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111
Fannin Street, 10th Floor, Houston, Texas 77002-8069, Attention of Loan and
Agency Services (Telecopy No. (713) 750-2223; Telephone No. (713) 750-3570),
with a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, 4th Floor, New York,
New York 10017-2014, Attention of Collateral Management Services Group (Telecopy
No. (212) 270-4628; Telephone No. (212) 270-7449); in each case with a copy to
JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York 10017, Attention
of Financial Institutions Corporate Banking (Telecopy No. (212) 270-1511;
Telephone No. (212) 270-9747);

     (v) if to the Issuing Lender, to JPMorgan Chase Bank, N.A., Attention of
Letter of Credit Department, 10420 Highland Manor Drive, Floor 4, Tampa, FL
33610-9128, (Telecopy No. (813) 432-5162; Telephone No. (866) 632-5101);

     (vi) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., 1111 Fannin
Street, 10th Floor, Houston, Texas 77002-8069, Attention of Loan and Agency
Services (Telecopy No. (713) 750-2223; Telephone No. (713) 750-3570); and

     (vii) if to a Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.



--------------------------------------------------------------------------------



 



- 57 -

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Borrower and the Administrative
Agent). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

          (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Section 2.06 if such Lender or the Issuing Lender, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

          SECTION 9.02. Waivers; Amendments.

          (a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, the Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Lender and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower, the Depositor, the Servicer or the
Originator therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of any
Credit Extension shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent, any Lender or the Issuing Lender may have
had notice or knowledge of such Default at the time.



--------------------------------------------------------------------------------



 



- 58 -

          (b) Amendments. Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower, the Depositor, the Servicer, the
Originator and the Required Lenders or by the Borrower, the Depositor, the
Servicer, the Originator and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall:

     (i) increase the Commitment of any Lender without the written consent of
such Lender,

     (ii) reduce the principal amount of any Advance or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby,

     (iii) postpone the scheduled date of payment of the principal amount of any
Advance or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby,

     (iv) change Section 2.17(d) without the consent of each Lender affected
thereby,

     (v) without the delivery of an opinion of counsel to the Borrower
addressing Section 7701 of the Code and the corresponding regulations, create
debt obligations with two or more maturities; or

     (vi) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Lender or
the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Lender or the Swingline Lender, as the case
may be.

          SECTION 9.03. Expenses; Indemnity; Damage Waiver.

          (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent (subject to such limitations as are separately agreed in
writing between the Borrower and the Administrative Agent), in connection with
the preparation and administration of this Agreement and the other Basic
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby



--------------------------------------------------------------------------------



 



- 59 -

or thereby shall be consummated), (ii) all out-of-pocket expenses incurred by
the Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder,
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Lender or any Lender, including the fees, charges and disbursements of
any counsel for the Administrative Agent, the Issuing Lender or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Basic Documents, including its rights under this
Section, or in connection with the Advances made or Letters of Credit issued
hereunder, including in connection with any workout, restructuring or
negotiations in respect thereof and (iv) and all costs, expenses, taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein.

          (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Issuing Lender and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of a single counsel for the Indemnitees in each
relevant jurisdiction (provided, that if the interests of the Indemnitees
conflict with regard to the representation, each Indemnitee having such a
conflict shall be reimbursed for the fees, charges and disbursements of its own
counsel), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any
Credit Extension or the use of the proceeds therefrom (including any refusal by
the Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), any payments that the Administrative Agent
is required to make under any indemnity issued to any bank referred to in the
Sale and Servicing Agreement to which remittances in respect of the Loans are to
be made, (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower, or any Environmental
Liability related in any way to the Borrower or any of its Affiliates, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

          (c) Reimbursement by Lenders. To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, the
Issuing Lender or the Swingline Lender under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, the
Issuing Lender or the Swingline



--------------------------------------------------------------------------------



 



- 60 -

Lender, as the case may be, such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Lender or the Swingline Lender in its capacity as such.

          (d) Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Advance or
Letter of Credit or the use of the proceeds thereof.

          (e) Payments. All amounts due under this Section shall be payable
promptly after written demand therefor.

          SECTION 9.04. Successors and Assigns.

          (a) Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Lender that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Lender that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Lender and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

          (b) Assignments by Lenders.

          (i) Assignments Generally. Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans and its LC Exposure at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

     (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, or, if an
Event of Default has occurred and is continuing, any other assignee; and

     (B) the Administrative Agent and the Issuing Lender.



--------------------------------------------------------------------------------



 



- 61 -

          (ii) Certain Conditions to Assignments. Assignments shall be subject
to the following additional conditions:

     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans and LC Exposure, the amount of the Commitment or Loans and
LC Exposure of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;

     (B) each partial assignment of any Class of Commitments or Loans and LC
Exposure shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement in respect of
such Class of Commitments, Loans and LC Exposure;

     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of $3,500 (for
which the Borrower and the Guarantors shall not be obligated); and

     (D) the assignee, if it shall not already be a Lender of the applicable
Class, shall deliver to the Administrative Agent an Administrative
Questionnaire.

          (iii) Effectiveness of Assignments. Subject to acceptance and
recording thereof pursuant to paragraph (c) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

          (c) Maintenance of Registers by Administrative Agent. The
Administrative Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices in New York City a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the



--------------------------------------------------------------------------------



 



- 62 -

Lenders, and the Commitments of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Registers” and each individually, a “Register”). The entries in the
Registers shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Lender and the Lenders may treat each Person whose name is recorded in
the Registers pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The
Registers shall be available for inspection by the Borrower, any Issuing Lender
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

          (d) Acceptance of Assignments by Administrative Agent. Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

          (e) Participations. Any Lender may, with the consent of the Borrower,
but without the consent of the Administrative Agent or any Issuing Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement and
the other Loan Documents (including all or a portion of its Commitments and the
Loans and LC Disbursements owing to it); provided that (i) such Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (f) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.14,
2.15 and 2.16 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.

          (f) Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.14, 2.15 or 2.16 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made



--------------------------------------------------------------------------------



 



- 63 -

with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.16
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) as though it were a Lender and in the case of a Participant
claiming exemption for portfolio interest under Section 871(h) or 881(c) of the
Code, the applicable Lender shall provide the Borrower with satisfactory
evidence that the participation is in registered form and shall permit the
Borrower to review such register as reasonably needed for the Borrower to comply
with its obligations under applicable laws and regulations.

          (g) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.

          (h) No Assignments to the Borrower or Affiliates. Anything in this
Section to the contrary notwithstanding, no Lender may assign or participate any
interest in any Loan or LC Exposure held by it hereunder to the Borrower or any
of its Affiliates or Subsidiaries without the prior consent of each Lender.

          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Advances and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Advance or any fee or
any other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Advances, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and



--------------------------------------------------------------------------------



 



- 64 -

supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement.

          SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

          SECTION 9.09. Governing Law; Jurisdiction; Etc.

          (a) Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.

          (b) Submission to Jurisdiction. Each of the Borrower, the Depositor,
the Servicer and the Originator hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any of the other Basic documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Lender or any Lender may otherwise have to
bring any action or proceeding



--------------------------------------------------------------------------------



 



- 65 -

relating to this Agreement against the Borrower, the Depositor, the Servicer or
the Originator or any of their respective properties in the courts of any
jurisdiction.

          (c) Waiver of Venue. Each of the Borrower, the Depositor, the Servicer
and the Originator hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

          (d) Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

          SECTION 9.11. Judgment Currency. This is a transaction in which the
specification of Dollars or any Foreign Currency, as the case may be (the
“Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Advances denominated in the Specified Currency. The payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder.

          If for the purpose of obtaining judgment in any court it is necessary
to convert a sum due hereunder in the Specified Currency into another currency
(the “Second Currency”), the rate of exchange that shall be applied shall be the
rate at which in accordance with normal banking procedures the Administrative
Agent could purchase



--------------------------------------------------------------------------------



 



- 66 -

the Specified Currency with the Second Currency on the Business Day next
preceding the day on which such judgment is rendered. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under any other Basic Document (in this Section called
an “Entitled Person”) shall, notwithstanding the rate of exchange actually
applied in rendering such judgment, be discharged only to the extent that on the
Business Day following receipt by such Entitled Person of any sum adjudged to be
due hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

          SECTION 9.12. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

          SECTION 9.13. Treatment of Certain Information; Confidentiality.

          (a) Treatment of Certain Information. Each of the Borrower, the
Depositor, the Servicer and the Originator acknowledges that from time to time
financial advisory, investment banking and other services may be offered or
provided to the Borrower, the Depositor, the Servicer or the Originator or one
or more of their respective Subsidiaries (in connection with this Agreement or
otherwise) by any Lender or by one or more subsidiaries or affiliates of such
Lender and each of the Borrower, the Depositor, the Servicer and the Originator
hereby authorizes each Lender to share any information delivered to such Lender
by the Borrower and its Subsidiaries pursuant to this Agreement, or in
connection with the decision of such Lender to enter into this Agreement, to any
such subsidiary or affiliate, it being understood that any such subsidiary or
affiliate receiving such information shall be bound by the provisions of
paragraph (b) of this Section as if it were a Lender hereunder. Such
authorization shall survive the repayment of the Advances, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

          (b) Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority),



--------------------------------------------------------------------------------



 



- 67 -

(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Basic Document or any
action or proceeding relating to this Agreement or any other Basic Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the Issuing
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower.

          For purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower, the Depositor, the
Originator or any of their respective subsidiaries or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Lender on a nonconfidential
basis prior to disclosure by the Borrower, provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

          SECTION 9.14. USA PATRIOT Act. Each Lender hereby notifies the
Borrower, the Depositor, the Servicer and the Originator that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies each of the foregoing Persons, which information includes the
name and address of such Persons and other information that will allow such
Lender to identify such Persons in accordance with said Act.

          SECTION 9.15. Covenants of the Borrower. All covenants of the Borrower
in this Agreement are covenants of the Borrower and are not covenants of the
Owner Trustee. The Owner Trustee is, and any successor Owner Trustee under the
Trust Agreement will be, executing this Agreement solely as Owner Trustee under
the Trust Agreement and not in its respective individual capacity, and in no
case whatsoever shall the Owner Trustee or any such successor Owner Trustee be
personally liable on, or for any loss in respect of, any of the statements,
representations, warranties or obligations of the Borrower hereunder, as to all
of which the parties hereto agree to look solely to the property of the
Borrower.



--------------------------------------------------------------------------------



 



- 68 -

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

              CAPITALSOURCE FUNDING V TRUST     By: Wilmington Trust Company,
solely as     Owner Trustee and not in its individual     capacity
 
       
 
  By:   /s/ Janel R. Havrilla 
 
     
 
 
      Name: Janel R. Havrilla
 
      Title: Financial Services Officer
 
            CS FUNDING V        DEPOSITOR INC., as Depositor
 
       
 
  By:   /s/ Giles R. Coates 
 
     
 
 
      Name: Giles R. Coates
 
      Title: Director-Treasury & Risk Management
 
            CAPITALSOURCE FINANCE LLC, as        Servicer and Originator
 
       
 
  By:    /s/ Giles R. Coates
 
     
 
 
      Name: Giles R. Coates
 
      Title: Director-Treasury & Risk Management



--------------------------------------------------------------------------------



 



- 69 -

              LENDERS
 
            JPMORGAN CHASE BANK, N.A.,        individually, as Swingline Lender
and as        Administrative Agent
 
       
 
  By:   /s/ Christine Herrick 
 
     
 
 
      Name: Christine Herrick
 
      Title: Vice President



--------------------------------------------------------------------------------



 



 

SCHEDULE I

Commitments

[See definitions of “Commitment” and “Lenders” in Section 1.01]

          Name of Lender   Commitment ($)
JPMorgan Chase Bank, N.A.
  $300,000,000    



--------------------------------------------------------------------------------



 



 

SCHEDULE II

MANDATORY COST RATE

Calculation of Mandatory Cost Rate



1.   The MCR Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.



2.   On the first day of each Interest Period for any Advance denominated in
English Pounds Sterling (or as soon as possible thereafter) the Administrative
Agent shall calculate, as a percentage rate, a rate (the “Additional Cost Rate”)
for each Lender participating in such Advance, in accordance with the paragraphs
set out below. The MCR Cost will be calculated by the Administrative Agent as a
weighted average of such Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each such Lender in the relevant Advance) and
will be expressed as a percentage rate per annum.



3.   The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in a Participating Member State will be the percentage notified by that
Lender to the Administrative Agent. This percentage will be certified by that
Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Advances made from that Applicable Lending Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Applicable Lending Office.



4.   The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:



  (a)   in relation to an Advance made in English Pounds Sterling:

     
(EQUATION) [w10616w1061601.gif]
  per cent. per annum.



  (b)   in relation to an Advance made in any Alternate Currency other than
English Pounds Sterling:

     
(EQUATION) [w10616w1061603.gif]
  per cent. per annum.



--------------------------------------------------------------------------------



 



- 2 -

     Where:



  A   is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which such Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     B   is the percentage rate of interest
(excluding the Applicable Margin and the MCR Cost and, if applicable, any
additional amount of interest specified in Section 2.07(b)) payable for the
relevant Interest Period on the Advance.     C   is the percentage (if any) of
Eligible Liabilities which such Lender is required from time to time to maintain
as interest bearing Special Deposits with the Bank of England.     D   is the
percentage rate per annum payable by the Bank of England to the Administrative
Agent on interest bearing Special Deposits.     E   is designed to compensate
Lenders for amounts payable under the Fees Rules and is calculated by the
Administrative Agent as being the average of the most recent rates of charge
supplied by the Reference Banks to the Agent pursuant to paragraph 7 below and
expressed in pounds per £1,000,000;



5.   For the purposes of this Schedule:



  (a)   “Eligible Liabilities” has the meaning given to it from time to time
under or pursuant to the Bank of England Act 1998 or (as may be appropriate) by
the Bank of England.     (b)   “Fees Rules” means the rules on periodic fees
contained in the FSA Supervision Manual or such other law or regulation as may
be in force from time to time in respect of the payment of fees for the
acceptance of deposits.     (c)   “Fee Tariffs” means the fee tariffs specified
in the Fees Rules under the activity group A.1 Deposit acceptors (ignoring any
minimum fee or zero rated fee required pursuant to the Fees Rules but taking
into account any applicable discount rate).     (d)   “Special Deposits” has the
meaning given to it from time to time under or pursuant to the Bank of England
Act 1998 or (as may be appropriate) by the Bank of England.     (e)   “Tariff
Base” has the meaning given to it in, and will be calculated in accordance with,
the Fees Rules.



--------------------------------------------------------------------------------



 



- 3 -







6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.  
7.   If requested by the Administrative Agent, each Reference Bank shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent, the rate of charge payable by that Reference
Bank to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.   8.   Each
Lender shall supply any information required by the Administrative Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:



  (a)   the jurisdiction of its Applicable Lending Office; and     (b)   any
other information that the Agent may reasonably require for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.



9.   The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with an Applicable Lending
Office in the same jurisdiction as its Applicable Lending Office.



10.   The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.



11.   The Administrative Agent shall distribute the additional amounts received
as a result of the MCR to the Lenders on the basis of the Additional Cost Rate
for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.



--------------------------------------------------------------------------------



 



- 4 -







12.   Any determination by the Administrative Agent pursuant to this Schedule II
in relation to a formula, the MCR, an Additional Cost Rate or any amount payable
to a Lender shall, in the absence of manifest error, be conclusive and binding
on all Parties.



13.   The Administrative Agent may from time to time, after consultation with
the Company and the Lenders, determine and provide notice to the Company and the
Lenders of any amendments which are required to be made to this Schedule 1.01 in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties to the Credit
Agreement.



--------------------------------------------------------------------------------



 



 





EXHIBIT A

[Form of Assignment and Assumption]

ASSIGNMENT AND ASSUMPTION

          Reference is made to the Credit Agreement dated as of June 30, 2005
(as amended and in effect on the date hereof, the “Credit Agreement”), between
CapitalSource Funding V Trust, CS Funding V Depositor Inc., CapitalSource
Finance LLC, the Lenders named therein and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders. Terms defined in the Credit Agreement are
used herein with the same meanings.

          The Assignor named below hereby sells and assigns, without recourse,
to the Assignee named below, and the Assignee hereby purchases and assumes,
without recourse, from the Assignor, effective as of the Assignment Date set
forth below, the interests set forth below (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including the
interests set forth below in the Commitment of the Assignor on the Assignment
Date and Syndicated Advances owing to the Assignor which are outstanding on the
Assignment Date, together with unpaid interest accrued on the assigned Advances
to the Assignment Date, the participations in Letters of Credit, LC
Disbursements and Swingline Advances held by the Assignor on the Assignment
Date, and the amount, if any, set forth below of the fees accrued to the
Assignment Date for account of the Assignor. The Assignee hereby acknowledges
receipt of a copy of the Credit Agreement. From and after the Assignment Date
(i) the Assignee shall be a party to and be bound by the provisions of the
Credit Agreement and, to the extent of the interests assigned by this Assignment
and Assumption, have the rights and obligations of a Lender thereunder and
(ii) the Assignor shall, to the extent of the interests assigned by this
Assignment and Assumption, relinquish its rights and be released from its
obligations under the Credit Agreement.

          This Assignment and Assumption is being delivered to the
Administrative Agent together with (i) if the Assignee is a Foreign Lender, any
documentation required to be delivered by the Assignee pursuant to
Section 2.16(e) of the Credit Agreement, duly completed and executed by the
Assignee, and (ii) if the Assignee is not already a Lender under the Credit
Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee. The [Assignee/Assignor]
shall pay the fee payable to the Administrative Agent pursuant to Section
9.04(b) of the Credit Agreement.

          This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.

Date of Assignment:



--------------------------------------------------------------------------------



 



- 2 -

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment
(“Assignment Date”)
[Must be at least five Business Days after execution hereof by all required
parties.]:

         
 
  Principal Amount
 
  Assigned
 
       
Commitment Assigned:
  $    

Syndicated Advances:

Fees Assigned (if any):

The terms set forth above and below are hereby agreed to:

[NAME OF ASSIGNOR], as Assignor

     
By:
   
 
 
 
 
  Name:
 
  Title:

[NAME OF ASSIGNEE], as Assignee

     
By:
   
 
 
 
 
  Name:
 
  Title:

The undersigned hereby consent to the within assignment:

[Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.]



--------------------------------------------------------------------------------



 



- 3 -

CAPITALSOURCE FUNDING V TRUST

     
By:
   
 
 
 
 
  Name:
 
  Title: Administrator

JPMORGAN CHASE BANK, N.A.,

   as Administrative Agent,
   as Swingline Lender
   and as Issuing Lender

     
By:
   
 
 
 
 
  Name:
 
  Title:

 